                        Case 20-33697 Document 106 Filed in TXSB on 08/30/20 Page 1 of 53




 Fill in this information to identify the case:

 Debtor name         Brahman Resource Partners, LLC

 United States Bankruptcy Court for the:            SOUTHERN DISTRICT OF TEXAS

 Case number (if known)         20-33697
                                                                                                                                 Check if this is an
                                                                                                                                 amended filing



Official Form 202
Declaration Under Penalty of Perjury for Non-Individual Debtors                                                                                        12/15

An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and submit this
form for the schedules of assets and liabilities, any other document that requires a declaration that is not included in the document, and any
amendments of those documents. This form must state the individual’s position or relationship to the debtor, the identity of the document,
and the date. Bankruptcy Rules 1008 and 9011.

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341,
1519, and 3571.



                Declaration and signature


       I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the partnership; or another
       individual serving as a representative of the debtor in this case.

       I have examined the information in the documents checked below and I have a reasonable belief that the information is true and correct:

                  Schedule A/B: Assets–Real and Personal Property (Official Form 206A/B)
                  Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
                  Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)
                  Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)
                  Schedule H: Codebtors (Official Form 206H)
                  Summary of Assets and Liabilities for Non-Individuals (Official Form 206Sum)
                  Amended Schedule
                  Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not Insiders (Official Form 204)
                  Other document that requires a declaration

       I declare under penalty of perjury that the foregoing is true and correct.

        Executed on          August 30, 2020                         X /s/ Clay C. Border
                                                                       Signature of individual signing on behalf of debtor

                                                                       Clay C. Border
                                                                       Printed name

                                                                       President & CEO
                                                                       Position or relationship to debtor




Official Form 202                                             Declaration Under Penalty of Perjury for Non-Individual Debtors
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                        Best Case Bankruptcy
                            Case 20-33697 Document 106 Filed in TXSB on 08/30/20 Page 2 of 53

 Fill in this information to identify the case:

 Debtor name            Brahman Resource Partners, LLC

 United States Bankruptcy Court for the:                       SOUTHERN DISTRICT OF TEXAS

 Case number (if known)               20-33697
                                                                                                                                                                                       Check if this is an
                                                                                                                                                                                       amended filing



Official Form 206Sum
Summary of Assets and Liabilities for Non-Individuals                                                                                                                                                   12/15

 Part 1:      Summary of Assets


 1.    Schedule A/B: Assets-Real and Personal Property (Official Form 206A/B)

       1a. Real property:
           Copy line 88 from Schedule A/B.............................................................................................................................                  $                    0.00

       1b. Total personal property:
           Copy line 91A from Schedule A/B.........................................................................................................................                     $           237,364.15

       1c. Total of all property:
           Copy line 92 from Schedule A/B...........................................................................................................................                    $           237,364.15


 Part 2:      Summary of Liabilities


 2.    Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
       Copy the total dollar amount listed in Column A, Amount of claim, from line 3 of Schedule D....................................                                                  $       10,098,482.88


 3.    Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

       3a. Total claim amounts of priority unsecured claims:
           Copy the total claims from Part 1 from line 5a of Schedule E/F..........................................................................                                     $                    0.00

       3b. Total amount of claims of nonpriority amount of unsecured claims:
           Copy the total of the amount of claims from Part 2 from line 5b of Schedule E/F................................................                                             +$        3,602,672.36


 4.    Total liabilities .......................................................................................................................................................
       Lines 2 + 3a + 3b                                                                                                                                                           $         13,701,155.24




 Official Form 206Sum                                              Summary of Assets and Liabilities for Non-Individuals                                                                                 page 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                                                          Best Case Bankruptcy
                        Case 20-33697 Document 106 Filed in TXSB on 08/30/20 Page 3 of 53

 Fill in this information to identify the case:

 Debtor name         Brahman Resource Partners, LLC

 United States Bankruptcy Court for the:            SOUTHERN DISTRICT OF TEXAS

 Case number (if known)         20-33697
                                                                                                                                       Check if this is an
                                                                                                                                       amended filing



Official Form 206A/B
Schedule A/B: Assets - Real and Personal Property                                                                                                      12/15
Disclose all property, real and personal, which the debtor owns or in which the debtor has any other legal, equitable, or future interest.
Include all property in which the debtor holds rights and powers exercisable for the debtor's own benefit. Also include assets and properties
which have no book value, such as fully depreciated assets or assets that were not capitalized. In Schedule A/B, list any executory contracts
or unexpired leases. Also list them on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G).

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. At the top of any pages added, write
the debtor’s name and case number (if known). Also identify the form and line number to which the additional information applies. If an
additional sheet is attached, include the amounts from the attachment in the total for the pertinent part.

 For Part 1 through Part 11, list each asset under the appropriate category or attach separate supporting schedules, such as a fixed asset
 schedule or depreciation schedule, that gives the details for each asset in a particular category. List each asset only once. In valuing the
 debtor’s interest, do not deduct the value of secured claims. See the instructions to understand the terms used in this form.
 Part 1:      Cash and cash equivalents
1. Does the debtor have any cash or cash equivalents?

        No. Go to Part 2.
         Yes Fill in the information below.
      All cash or cash equivalents owned or controlled by the debtor                                                                   Current value of
                                                                                                                                       debtor's interest

 3.        Checking, savings, money market, or financial brokerage accounts (Identify all)
           Name of institution (bank or brokerage firm)         Type of account                             Last 4 digits of account
                                                                                                            number


           3.1.     JPMorgan Chase Bank                                     Operating                       8556                                     $4,056.95



 4.        Other cash equivalents (Identify all)

 5.        Total of Part 1.                                                                                                                      $4,056.95
           Add lines 2 through 4 (including amounts on any additional sheets). Copy the total to line 80.

 Part 2:          Deposits and Prepayments
6. Does the debtor have any deposits or prepayments?

        No. Go to Part 3.
        Yes Fill in the information below.

 7.        Deposits, including security deposits and utility deposits
           Description, including name of holder of deposit


           7.1.     Post-Petition Legal Retainer - Okin Adams LLP                                                                                   $50,000.00




           7.2.     Post-Petition FA Retainer - Phoenix Capital Resources                                                                           $50,000.00



 8.        Prepayments, including prepayments on executory contracts, leases, insurance, taxes, and rent
           Description, including name of holder of prepayment
Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                               page 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
                        Case 20-33697 Document 106 Filed in TXSB on 08/30/20 Page 4 of 53

 Debtor         Brahman Resource Partners, LLC                                                        Case number (If known) 20-33697
                Name



 9.        Total of Part 2.                                                                                                                  $100,000.00
           Add lines 7 through 8. Copy the total to line 81.

 Part 3:        Accounts receivable
10. Does the debtor have any accounts receivable?

        No. Go to Part 4.
        Yes Fill in the information below.

 11.       Accounts receivable
           11a. 90 days old or less:                                 64,502.00   -                                   0.00 = ....                  $64,502.00
                                              face amount                               doubtful or uncollectible accounts




 12.       Total of Part 3.                                                                                                                   $64,502.00
           Current value on lines 11a + 11b = line 12. Copy the total to line 82.

 Part 4:        Investments
13. Does the debtor own any investments?

        No. Go to Part 5.
        Yes Fill in the information below.

                                                                                                               Valuation method used    Current value of
                                                                                                               for current value        debtor's interest

 14.       Mutual funds or publicly traded stocks not included in Part 1
           Name of fund or stock:

 15.       Non-publicly traded stock and interests in incorporated and unincorporated businesses, including any interest in an LLC,
           partnership, or joint venture
           Name of entity:                                               % of ownership
                     Membership Interest in Subsidiary Affiliate
           15.1.     BRP Vista Grande, LLC                                                100            %                                          Unknown



 16.       Government bonds, corporate bonds, and other negotiable and non-negotiable instruments not included in Part 1
           Describe:


 17.       Total of Part 4.                                                                                                                          $0.00
           Add lines 14 through 16. Copy the total to line 83.

 Part 5:        Inventory, excluding agriculture assets
18. Does the debtor own any inventory (excluding agriculture assets)?

        No. Go to Part 6.
        Yes Fill in the information below.

           General description                        Date of the last               Net book value of         Valuation method used    Current value of
                                                      physical inventory             debtor's interest         for current value        debtor's interest
                                                                                     (Where available)

 19.       Raw materials

 20.       Work in progress

 21.       Finished goods, including goods held for resale
           Crude Oil in Tanks                                                                       $0.00      Revenue based                      $13,106.20

Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                           page 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                             Best Case Bankruptcy
                        Case 20-33697 Document 106 Filed in TXSB on 08/30/20 Page 5 of 53

 Debtor         Brahman Resource Partners, LLC                                                   Case number (If known) 20-33697
                Name




 22.       Other inventory or supplies

 23.       Total of Part 5.                                                                                                              $13,106.20
           Add lines 19 through 22. Copy the total to line 84.

 24.       Is any of the property listed in Part 5 perishable?
               No
               Yes

 25.       Has any of the property listed in Part 5 been purchased within 20 days before the bankruptcy was filed?
               No
               Yes. Book value                                       Valuation method                       Current Value

 26.       Has any of the property listed in Part 5 been appraised by a professional within the last year?
               No
               Yes

 Part 6:        Farming and fishing-related assets (other than titled motor vehicles and land)
27. Does the debtor own or lease any farming and fishing-related assets (other than titled motor vehicles and land)?

        No. Go to Part 7.
        Yes Fill in the information below.


 Part 7:        Office furniture, fixtures, and equipment; and collectibles
38. Does the debtor own or lease any office furniture, fixtures, equipment, or collectibles?

        No. Go to Part 8.
        Yes Fill in the information below.

           General description                                                   Net book value of      Valuation method used      Current value of
                                                                                 debtor's interest      for current value          debtor's interest
                                                                                 (Where available)

 39.       Office furniture
           Conference room table, chairs (6), hutch,
           chest, cabinet (2); televisions (4); wall art (16);
           large office desk (3); small office desk (8);
           office storage unit (5); small filing cabinet (4);
           medium filing cabinet (2); large filing cabinet
           (5); desk chairs (19); round tables (3); cloth
           chairs (2); lounge chair, side tables (2);
           storage bench; shelves; office storage desk (7)                                Unknown       Liquidation                            $2,500.00



 40.       Office fixtures

 41.       Office equipment, including all computer equipment and
           communication systems equipment and software
           Computer monitors (15); desktop computers
           (7); laptop computer (1)                                                       Unknown       Liquidation                            $2,500.00



 42.       Collectibles Examples: Antiques and figurines; paintings, prints, or other artwork;
           books, pictures, or other art objects; china and crystal; stamp, coin, or baseball card
           collections; other collections, memorabilia, or collectibles

 43.       Total of Part 7.                                                                                                                   $5,000.00
           Add lines 39 through 42. Copy the total to line 86.

Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                      page 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                        Best Case Bankruptcy
                        Case 20-33697 Document 106 Filed in TXSB on 08/30/20 Page 6 of 53

 Debtor         Brahman Resource Partners, LLC                                                Case number (If known) 20-33697
                Name



 44.       Is a depreciation schedule available for any of the property listed in Part 7?
               No
               Yes

 45.       Has any of the property listed in Part 7 been appraised by a professional within the last year?
               No
               Yes

 Part 8:        Machinery, equipment, and vehicles
46. Does the debtor own or lease any machinery, equipment, or vehicles?

        No. Go to Part 9.
        Yes Fill in the information below.

           General description                                                Net book value of      Valuation method used       Current value of
           Include year, make, model, and identification numbers              debtor's interest      for current value           debtor's interest
           (i.e., VIN, HIN, or N-number)                                      (Where available)

 47.       Automobiles, vans, trucks, motorcycles, trailers, and titled farm vehicles

           47.1.     2018 Ford F-250                                                        $0.00    Recent cost                           $32,699.00


           47.2.     Field trailer                                                          $0.00    Liquidation                             $3,000.00


           47.3.     Sat. Com. Trailer                                                      $0.00    Liquidation                           $15,000.00



 48.       Watercraft, trailers, motors, and related accessories Examples: Boats, trailers, motors,
           floating homes, personal watercraft, and fishing vessels

 49.       Aircraft and accessories


 50.       Other machinery, fixtures, and equipment (excluding farm
           machinery and equipment)

 51.       Total of Part 8.                                                                                                             $50,699.00
           Add lines 47 through 50. Copy the total to line 87.

 52.       Is a depreciation schedule available for any of the property listed in Part 8?
               No
               Yes

 53.       Has any of the property listed in Part 8 been appraised by a professional within the last year?
               No
               Yes

 Part 9:        Real property
54. Does the debtor own or lease any real property?

        No. Go to Part 10.
        Yes Fill in the information below.

 55.       Any building, other improved real estate, or land which the debtor owns or in which the debtor has an interest

           Description and location of                    Nature and          Net book value of      Valuation method used      Current value of
           property                                       extent of           debtor's interest      for current value          debtor's interest
           Include street address or other                debtor's interest   (Where available)
           description such as Assessor                   in property
Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                      page 4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                      Best Case Bankruptcy
                        Case 20-33697 Document 106 Filed in TXSB on 08/30/20 Page 7 of 53

 Debtor         Brahman Resource Partners, LLC                                               Case number (If known) 20-33697
                Name

            Parcel Number (APN), and type
            of property (for example,
            acreage, factory, warehouse,
            apartment or office building, if
            available.
            55.1. Net Leasehold and
                     Tangible Assets (See
                     Attached)                                                     $5,552,913.00                                    Unknown


            55.2.    Leasehold intangible
                     IDC/ICC - King of the
                     Hill 33-1H Well                                              $14,588,843.00                                    Unknown




 56.        Total of Part 9.                                                                                                           $0.00
            Add the current value on lines 55.1 through 55.6 and entries from any additional sheets.
            Copy the total to line 88.

 57.        Is a depreciation schedule available for any of the property listed in Part 9?
               No
               Yes

 58.        Has any of the property listed in Part 9 been appraised by a professional within the last year?
               No
               Yes

 Part 10:       Intangibles and intellectual property
59. Does the debtor have any interests in intangibles or intellectual property?

        No. Go to Part 11.
        Yes Fill in the information below.


 Part 11:       All other assets
70. Does the debtor own any other assets that have not yet been reported on this form?
    Include all interests in executory contracts and unexpired leases not previously reported on this form.

        No. Go to Part 12.
        Yes Fill in the information below.




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                           page 5
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                             Best Case Bankruptcy
                          Case 20-33697 Document 106 Filed in TXSB on 08/30/20 Page 8 of 53

 Debtor          Brahman Resource Partners, LLC                                                                      Case number (If known) 20-33697
                 Name



 Part 12:        Summary

In Part 12 copy all of the totals from the earlier parts of the form
      Type of property                                                                               Current value of                    Current value of real
                                                                                                     personal property                   property

 80. Cash, cash equivalents, and financial assets.
     Copy line 5, Part 1                                                                                              $4,056.95

 81. Deposits and prepayments. Copy line 9, Part 2.                                                               $100,000.00

 82. Accounts receivable. Copy line 12, Part 3.                                                                     $64,502.00

 83. Investments. Copy line 17, Part 4.                                                                                      $0.00

 84. Inventory. Copy line 23, Part 5.                                                                               $13,106.20

 85. Farming and fishing-related assets. Copy line 33, Part 6.                                                               $0.00

 86. Office furniture, fixtures, and equipment; and collectibles.
     Copy line 43, Part 7.                                                                                            $5,000.00

 87. Machinery, equipment, and vehicles. Copy line 51, Part 8.                                                      $50,699.00

 88. Real property. Copy line 56, Part 9.........................................................................................>                                $0.00

 89. Intangibles and intellectual property. Copy line 66, Part 10.                                                           $0.00

 90. All other assets. Copy line 78, Part 11.                                                    +                           $0.00

 91. Total. Add lines 80 through 90 for each column                                                            $237,364.15           + 91b.                      $0.00


 92. Total of all property on Schedule A/B. Add lines 91a+91b=92                                                                                                 $237,364.15




Official Form 206A/B                                               Schedule A/B Assets - Real and Personal Property                                                          page 6
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                                 Best Case Bankruptcy
                         Case 20-33697 Document 106 Filed in TXSB on 08/30/20 Page 9 of 53

 Fill in this information to identify the case:

 Debtor name         Brahman Resource Partners, LLC

 United States Bankruptcy Court for the:            SOUTHERN DISTRICT OF TEXAS

 Case number (if known)             20-33697
                                                                                                                                              Check if this is an
                                                                                                                                              amended filing

Official Form 206D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                                     12/15
Be as complete and accurate as possible.
1. Do any creditors have claims secured by debtor's property?
         No. Check this box and submit page 1 of this form to the court with debtor's other schedules. Debtor has nothing else to report on this form.
         Yes. Fill in all of the information below.
 Part 1:      List Creditors Who Have Secured Claims
                                                                                                                    Column A                    Column B
 2. List in alphabetical order all creditors who have secured claims. If a creditor has more than one secured
 claim, list the creditor separately for each claim.                                                                Amount of claim             Value of collateral
                                                                                                                                                that supports this
                                                                                                                    Do not deduct the value     claim
                                                                                                                    of collateral.
       ALLIED HORIZONTAL
 2.1                                                  Describe debtor's property that is subject to a lien                   $34,625.88                      $0.00
       WIRELINE SERVICES, LLC
       Creditor's Name                                King of the Hill 33-1H Well
       PO BOX 679414
       Dallas, TX 75267
       Creditor's mailing address                     Describe the lien
                                                      Mechanic's Lien
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.2   ALLY BANK                                      Describe debtor's property that is subject to a lien                   $20,566.78                $32,699.00
       Creditor's Name                                2018 Ford F-250
       PO BOX 130424
       Roseville, MN 55113
       Creditor's mailing address                     Describe the lien

                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply



Official Form 206D                                Schedule D: Creditors Who Have Claims Secured by Property                                                page 1 of 12
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
                         Case 20-33697 Document 106 Filed in TXSB on 08/30/20 Page 10 of 53

 Debtor       Brahman Resource Partners, LLC                                                           Case number (if know)      20-33697
              Name

           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



       BLACKFOX OIL TOOLS,
 2.3                                                                                                                            $21,147.39         $0.00
       LLC                                            Describe debtor's property that is subject to a lien
       Creditor's Name                                King of the Hill 33-1H Well
       PO BOX 10554
       MIDLAND, TX 79702
       Creditor's mailing address                     Describe the lien
                                                      Mechanic's Lien
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.4   CACTUS WELLHEAD LLC                            Describe debtor's property that is subject to a lien                      $54,758.75         $0.00
       Creditor's Name                                King of the Hill 33-1H Well
       PO BOX 734254
       DALLAS, TX 75737-4254
       Creditor's mailing address                     Describe the lien
                                                      Mechanic's Lien
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



       CREST PUMPING
 2.5                                                  Describe debtor's property that is subject to a lien                     $172,523.06         $0.00
       TECHNOLOGIES
       Creditor's Name                                King of the Hill 33-1H Well
       dba NINE ENERGY
       SERVICE INC
       PO BOX 733561
       DALLAS, TX 75373-3561
       Creditor's mailing address                     Describe the lien
                                                      Mechanic's Lien

Official Form 206D                     Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                              page 2 of 12
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                           Best Case Bankruptcy
                         Case 20-33697 Document 106 Filed in TXSB on 08/30/20 Page 11 of 53

 Debtor       Brahman Resource Partners, LLC                                                           Case number (if know)      20-33697
              Name

                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.6   EMPIRICA LLC                                   Describe debtor's property that is subject to a lien                     $159,236.03         $0.00
       Creditor's Name                                King of the Hill 33-1H Well
       RESERVOIR GROUP
       14103 INTERDRIVE WEST
       HOUSTON, TX 77032
       Creditor's mailing address                     Describe the lien
                                                      Mechanic's Lien
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.7   ETC Texas Pipeline, Ltd.                       Describe debtor's property that is subject to a lien                 $6,000,000.00           $0.00
       Creditor's Name                                Parental Guaranty of Promissory Note and
                                                      Financing Agreement
       8020 Park Lane
       Dallas, TX 75231
       Creditor's mailing address                     Describe the lien
                                                      Deed of Trust From 10/3/2019
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.




Official Form 206D                     Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                              page 3 of 12
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                           Best Case Bankruptcy
                         Case 20-33697 Document 106 Filed in TXSB on 08/30/20 Page 12 of 53

 Debtor       Brahman Resource Partners, LLC                                                           Case number (if know)     20-33697
              Name

 2.8   FESCO, LTD.                                    Describe debtor's property that is subject to a lien                     $59,651.15         $0.00
       Creditor's Name                                King of the Hill 33-1H Well
       1000 Fesco Ave.
       Alice, TX 78332
       Creditor's mailing address                     Describe the lien
                                                      Mechanic's Lien
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



       GREAT PLAINS OILFIELD
 2.9                                                                                                                           $77,550.30         $0.00
       RENTAL, LLC                                    Describe debtor's property that is subject to a lien
       Creditor's Name                                King of the Hill 33-1H Well
       PO BOX 207044
       Dallas, TX 75320-7044
       Creditor's mailing address                     Describe the lien
                                                      Mechanic's Lien
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.1
 0     IPFS CORPORATION                               Describe debtor's property that is subject to a lien                     $53,579.52   Unknown
       Creditor's Name                                Various corporate insurance policies
       2777 Allen Parkway
       Suite 550
       Houston, TX 77019
       Creditor's mailing address                     Describe the lien

                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number


Official Form 206D                     Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                             page 4 of 12
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy
                         Case 20-33697 Document 106 Filed in TXSB on 08/30/20 Page 13 of 53

 Debtor       Brahman Resource Partners, LLC                                                           Case number (if know)     20-33697
              Name


       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.1   LEGEND ENERGY
 1     SERVICES, LLC                                  Describe debtor's property that is subject to a lien                     $17,420.58         $0.00
       Creditor's Name                                King of the Hill 33-1H Well
       5801 N. BROADWAY EXT.
       SUITE 210
       Oklahoma City, OK
       73118-7491
       Creditor's mailing address                     Describe the lien
                                                      Mechanic's Lien
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.1
 2     LKN HORIZON LLC                                Describe debtor's property that is subject to a lien                     $68,200.00         $0.00
       Creditor's Name                                King of the Hill 33-1H Well
       PO BOX 4400
       MIDLAND, TX 79704
       Creditor's mailing address                     Describe the lien
                                                      Mechanic's Lien
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.1   MULHOLLAND ENERGY
 3     SERVICES                                       Describe debtor's property that is subject to a lien                     $42,862.50         $0.00




Official Form 206D                     Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                             page 5 of 12
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy
                         Case 20-33697 Document 106 Filed in TXSB on 08/30/20 Page 14 of 53

 Debtor       Brahman Resource Partners, LLC                                                           Case number (if know)      20-33697
              Name

       Creditor's Name                                King of the Hill 33-1H Well
       PO BOX 4227
       ODESSA, TX 79760
       Creditor's mailing address                     Describe the lien
                                                      Mechanic's Lien
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.1   NEW TECH GLOBAL
 4     VENTURES, LLC                                  Describe debtor's property that is subject to a lien                     $198,083.08         $0.00
       Creditor's Name                                King of the Hill 33-1H Well
       1030 Regional Park Drive
       Houston, TX 77060
       Creditor's mailing address                     Describe the lien
                                                      Mechanic's Lien
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.1   OIL STATES ENERGY
 5     SERVICES LLC                                   Describe debtor's property that is subject to a lien                      $24,258.94         $0.00
       Creditor's Name                                King of the Hill 33-1H Well
       PO BOX 203567
       Dallas, TX 75320-3567
       Creditor's mailing address                     Describe the lien
                                                      Mechanic's Lien
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number




Official Form 206D                     Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                              page 6 of 12
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                           Best Case Bankruptcy
                         Case 20-33697 Document 106 Filed in TXSB on 08/30/20 Page 15 of 53

 Debtor       Brahman Resource Partners, LLC                                                           Case number (if know)     20-33697
              Name

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.1
 6     PECOS COUNTY, TEXAS                            Describe debtor's property that is subject to a lien                      $6,027.37         $0.00
       Creditor's Name

       200 S. Nelson
       Fort Stockton, TX 79735
       Creditor's mailing address                     Describe the lien
                                                      Estimated 2020 Ad Valorem Property Taxes
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.1
 7     PROFRAC SERVICES LLC                           Describe debtor's property that is subject to a lien                 $1,242,935.80          $0.00
       Creditor's Name                                King of the Hill 33-1H Well
       333 Shops Blvd.
       Willow Park, TX 76087
       Creditor's mailing address                     Describe the lien
                                                      Mechanic's Lien
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.1   REDZONE COIL TUBING
 8     LLC                                            Describe debtor's property that is subject to a lien                     $52,950.00         $0.00




Official Form 206D                     Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                             page 7 of 12
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy
                         Case 20-33697 Document 106 Filed in TXSB on 08/30/20 Page 16 of 53

 Debtor       Brahman Resource Partners, LLC                                                           Case number (if know)     20-33697
              Name

       Creditor's Name                                King of the Hill 33-1H Well
       dba NINE ENERGY
       SERVICE
       ATTN: ACCOUNTS
       RECEIVABLE, PO BOX
       733726
       DALLAS, TX 75373-3726
       Creditor's mailing address                     Describe the lien
                                                      Mechanic's Lien
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.1
 9     REPEAT PRECISION LLC                           Describe debtor's property that is subject to a lien                     $21,546.00         $0.00
       Creditor's Name                                King of the Hill 33-1H Well
       PO BOX 1990
       MARBLE FALLS, TX 78654
       Creditor's mailing address                     Describe the lien
                                                      Mechanic's Lien
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.2
 0     ROLFSON OIL, LLC                               Describe debtor's property that is subject to a lien                          $0.00         $0.00
       Creditor's Name                                King of the Hill 33-1H Well
       8361 N. RAMPART RANGE
       RD.
       Suite B208
       Littleton, CO 80125
       Creditor's mailing address                     Describe the lien
                                                      Mechanic's Lien
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?


Official Form 206D                     Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                             page 8 of 12
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy
                         Case 20-33697 Document 106 Filed in TXSB on 08/30/20 Page 17 of 53

 Debtor       Brahman Resource Partners, LLC                                                           Case number (if know)     20-33697
              Name

       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



       SCHLUMBERGER
 2.2
 1
       TECHNOLOGY
       CORPORATION                                    Describe debtor's property that is subject to a lien                     $50,770.92         $0.00
       Creditor's Name                                King of the Hill 33-1H Well
       PO BOX 732149
       DALLAS, TX 75373-2149
       Creditor's mailing address                     Describe the lien
                                                      Mechanic's Lien
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.2
 2     SEISMOS, INC.                                  Describe debtor's property that is subject to a lien                     $72,000.00         $0.00
       Creditor's Name                                King of the Hill 33-1H Well
       8868 Research Blvd.
       Suite 401
       Austin, TX 78758
       Creditor's mailing address                     Describe the lien
                                                      Mechanic's Lien
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.




Official Form 206D                     Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                             page 9 of 12
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy
                         Case 20-33697 Document 106 Filed in TXSB on 08/30/20 Page 18 of 53

 Debtor       Brahman Resource Partners, LLC                                                           Case number (if know)      20-33697
              Name

 2.2   STELLAR DRILLING
 3     FLUIDS, LLC                                    Describe debtor's property that is subject to a lien                     $795,717.06         $0.00
       Creditor's Name                                King of the Hill 33-1H Well
       PO BOX 22328
       HOUSTON, TX 77227-2328
       Creditor's mailing address                     Describe the lien
                                                      Mechanic's Lien
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.2
 4     TERRELL COUNTY, TEXAS                          Describe debtor's property that is subject to a lien                      $39,326.29         $0.00
       Creditor's Name

       PO Box 747
       Sanderson, TX 79848
       Creditor's mailing address                     Describe the lien
                                                      Estimated 2020 Ad Valorem Property Taxes
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.2   TUBULAR SYNERGY
 5     GROUP, LP                                      Describe debtor's property that is subject to a lien                     $285,449.40         $0.00
       Creditor's Name                                King of the Hill 33-1H Well
       8117 Preston Road
       Suite 600
       Dallas, TX 75225
       Creditor's mailing address                     Describe the lien
                                                      Mechanic's Lien
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)


Official Form 206D                     Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                              page 10 of 12
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                           Best Case Bankruptcy
                          Case 20-33697 Document 106 Filed in TXSB on 08/30/20 Page 19 of 53

 Debtor       Brahman Resource Partners, LLC                                                           Case number (if know)       20-33697
              Name

        Last 4 digits of account number

        Do multiple creditors have an                 As of the petition filing date, the claim is:
        interest in the same property?                Check all that apply
            No                                           Contingent
            Yes. Specify each creditor,                  Unliquidated
        including this creditor and its relative         Disputed
        priority.



 2.2    ULTERRA DRILLING
 6      TECHNOLOGIES, L.P.                            Describe debtor's property that is subject to a lien                      $39,883.64          $0.00
        Creditor's Name                               King of the Hill 33-1H Well
        PO BOX 733586
        DALLAS, TX 75373-3586
        Creditor's mailing address                    Describe the lien
                                                      Mechanic's Lien
                                                      Is the creditor an insider or related party?
                                                         No
        Creditor's email address, if known                Yes
                                                      Is anyone else liable on this claim?
        Date debt was incurred                           No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
        Last 4 digits of account number

        Do multiple creditors have an                 As of the petition filing date, the claim is:
        interest in the same property?                Check all that apply
            No                                           Contingent
            Yes. Specify each creditor,                  Unliquidated
        including this creditor and its relative         Disputed
        priority.



        WELLBENDERS
 2.2
 7
        DIRECTIONAL SERVICES
        LLC                                           Describe debtor's property that is subject to a lien                     $487,412.44          $0.00
        Creditor's Name                               King of the Hill 33-1H Well
        13901 HWY 105 WEST
        CONROE, TX 77304
        Creditor's mailing address                    Describe the lien
                                                      Mechanic's Lien
                                                      Is the creditor an insider or related party?
                                                         No
        Creditor's email address, if known                Yes
                                                      Is anyone else liable on this claim?
        Date debt was incurred                           No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
        Last 4 digits of account number

        Do multiple creditors have an                 As of the petition filing date, the claim is:
        interest in the same property?                Check all that apply
            No                                           Contingent
            Yes. Specify each creditor,                  Unliquidated
        including this creditor and its relative         Disputed
        priority.



                                                                                                                               $10,098,482.
 3.    Total of the dollar amounts from Part 1, Column A, including the amounts from the Additional Page, if any.                        88

 Part 2:     List Others to Be Notified for a Debt Already Listed in Part 1

Official Form 206D                      Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                              page 11 of 12
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                            Best Case Bankruptcy
                       Case 20-33697 Document 106 Filed in TXSB on 08/30/20 Page 20 of 53

 Debtor       Brahman Resource Partners, LLC                                                     Case number (if know)         20-33697
              Name

 List in alphabetical order any others who must be notified for a debt already listed in Part 1. Examples of entities that may be listed are collection agencies,
 assignees of claims listed above, and attorneys for secured creditors.

 If no others need to notified for the debts listed in Part 1, do not fill out or submit this page. If additional pages are needed, copy this page.
         Name and address                                                                                      On which line in Part 1 did       Last 4 digits of
                                                                                                               you enter the related creditor?   account number for
                                                                                                                                                 this entity
        Bradley Arant Boult Cummings LLP
        Attn: James A. Collura, Jr.                                                                       Line   2.4
        600 Travis, Suite 4800
        Houston, TX 77002

        John E. Mitchell
        Ackerman LLP                                                                                      Line   2.7
        2001 Ross Avenue, Suite 3600
        Dallas, TX 75201




Official Form 206D                   Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                        page 12 of 12
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
                       Case 20-33697 Document 106 Filed in TXSB on 08/30/20 Page 21 of 53

 Fill in this information to identify the case:

 Debtor name         Brahman Resource Partners, LLC

 United States Bankruptcy Court for the:            SOUTHERN DISTRICT OF TEXAS

 Case number (if known)           20-33697
                                                                                                                                                   Check if this is an
                                                                                                                                                   amended filing


Official Form 206E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                                  12/15
Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY unsecured claims and Part 2 for creditors with NONPRIORITY unsecured claims.
List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Assets - Real and
Personal Property (Official Form 206A/B) and on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G). Number the entries in Parts 1 and
2 in the boxes on the left. If more space is needed for Part 1 or Part 2, fill out and attach the Additional Page of that Part included in this form.

 Part 1:      List All Creditors with PRIORITY Unsecured Claims

       1. Do any creditors have priority unsecured claims? (See 11 U.S.C. § 507).

             No. Go to Part 2.

             Yes. Go to line 2.


 Part 2:      List All Creditors with NONPRIORITY Unsecured Claims
       3. List in alphabetical order all of the creditors with nonpriority unsecured claims. If the debtor has more than 6 creditors with nonpriority unsecured claims, fill
          out and attach the Additional Page of Part 2.
                                                                                                                                                      Amount of claim

 3.1       Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                $20,111.79
           ADVANCED BUILDING SERVICES, LLC                                      Contingent
           PO BOX 51817                                                         Unliquidated
           LAFAYETTE, LA 70505                                                  Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:
           Last 4 digits of account number
                                                                             Is the claim subject to offset?       No     Yes

 3.2       Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                $29,100.00
           ADVANCED PETROPHYSICAL SOLUTIONS,                                    Contingent
           LLC                                                                  Unliquidated
           7107 Greatwood Glen Court                                            Disputed
           Sugar Land, TX 77479
                                                                             Basis for the claim:
           Date(s) debt was incurred
           Last 4 digits of account number                                   Is the claim subject to offset?       No     Yes


 3.3       Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                 $6,666.04
           AMERICAN PRODUCTION SERVICES                                         Contingent
           AMERICAN SAFETY SERVICES INC                                         Unliquidated
           PO BOX 12874                                                         Disputed
           ODESSA, TX 79768
                                                                             Basis for the claim:
           Date(s) debt was incurred
           Last 4 digits of account number                                   Is the claim subject to offset?       No     Yes


 3.4       Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                 $7,775.00
           AMERICAS UNCONVENTIONAL                                              Contingent
           PETROLUEM                                                            Unliquidated
           3207 Cann Lily Court                                                 Disputed
           Kingwood, TX 77345
                                                                             Basis for the claim:
           Date(s) debt was incurred
           Last 4 digits of account number                                   Is the claim subject to offset?       No     Yes




Official Form 206E/F                                          Schedule E/F: Creditors Who Have Unsecured Claims                                                   page 1 of 13
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                         37652                                            Best Case Bankruptcy
                        Case 20-33697 Document 106 Filed in TXSB on 08/30/20 Page 22 of 53

 Debtor       Brahman Resource Partners, LLC                                                          Case number (if known)            20-33697
              Name

 3.5      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $196,725.00
          ANDERSON PERFORATING SERVICES, LLC                                    Contingent
          dba API PERFORATING                                                   Unliquidated
          PO BOX 2037                                                           Disputed
          ALBANY, TX 76430
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.6      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $400,000.00
          Arcadius (SW) Energy Capital, LP                                      Contingent
          711 Louisiana St.                                                     Unliquidated
          Suite 1400                                                            Disputed
          Houston, TX 77002
                                                                             Basis for the claim:    Annual Monitoring Fee for 2018 and 2019
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.7      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $119,135.50
          AUTOMATIZE LOGISTICS LLC                                              Contingent
          1233 SOUTH MAIN STREET                                                Unliquidated
          GRAPEVINE, TX 76051                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.8      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          B&N OILFIELD EQUIPMENT CO. INC.                                       Contingent
          4220 FM 448                                                           Unliquidated
          Giddings, TX 78942                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.9      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $23,958.15
          BASIC ENERGY SERVICES                                                 Contingent
          PO BOX 841903                                                         Unliquidated
          DALLAS, TX 75284-1903
                                                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.10     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $2,221.70
          BLUEPRINT OILFIELD SERVICES, LLC                                      Contingent
          PO BOX 3427                                                           Unliquidated
          HOBBS, NM 88241                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.11     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $10,010.59
          BUFFALO HEAD ENERGY SERVICES                                          Contingent
          15905 WAVERLY DRIVE                                                   Unliquidated
          HOUSTON, TX 77032                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 2 of 13
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                        Case 20-33697 Document 106 Filed in TXSB on 08/30/20 Page 23 of 53

 Debtor       Brahman Resource Partners, LLC                                                          Case number (if known)            20-33697
              Name

 3.12     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $460.00
          BUREAU VERITAS CERTIFICATION                                          Contingent
          NORTH AMERICA, INC                                                    Unliquidated
          PO BOX 405661                                                         Disputed
          ATLANTA, GA 30384-5661
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.13     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $176,312.51
          BUTCH'S RAT HOLE & ANCHOR SERVICE,
          INC.                                                                  Contingent
          PRESSURE CONTROL DIVISION                                             Unliquidated
          PO BOX 1323                                                           Disputed
          LEVELLAND, TX 79336
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.14     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $4,160.00
          BUTCH'S TRUCKING, INC.                                                Contingent
          PO BOX 1631                                                           Unliquidated
          LEVELLAND, TX 79336                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.15     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $33,281.28
          CARBO                                                                 Contingent
          PO BOX 734255                                                         Unliquidated
          DALLAS, TX 75373-4255
                                                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.16     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $4,330.00
          CHAINLINK TECHNOLOGY, INC.                                            Contingent
          12888 QUEENSBURY LN #334                                              Unliquidated
          HOUSTON, TX 77024                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.17     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          CHEMJET INTERNATIONAL INC                                             Contingent
          PO BOX 734477                                                         Unliquidated
          DALLAS, TX 75373-4477                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.18     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $6,096.00
          CHEMJET INTERNATIONAL INC.                                            Contingent
          PO BOX 734477                                                         Unliquidated
          Dallas, TX 75373-4477                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 3 of 13
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                        Case 20-33697 Document 106 Filed in TXSB on 08/30/20 Page 24 of 53

 Debtor       Brahman Resource Partners, LLC                                                          Case number (if known)            20-33697
              Name

 3.19     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $7,200.00
          CIRCLE 8 CRANE SERVICES, LLC                                          Contingent
          PO BOX 260370                                                         Unliquidated
          CORPUS CHRISTI, TX 78426-0957                                         Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.20     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $3,120.00
          CITYWIDE HOME LOANS LLC                                               Contingent
          9785 SOUTH MONROE STREET, SUITE 200                                   Unliquidated
          SANDY, UT 84070                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.21     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $7,145.00
          COLT I&E LLC                                                          Contingent
          PO BOX 203                                                            Unliquidated
          FORT STOCKTON, TX 79735                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.22     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $52,920.00
          CONQUEST COMPLETION SERVICES LLC                                      Contingent
          9805 KATY FREEWAY, SUITE 675                                          Unliquidated
          HOUSTON, TX 77024                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.23     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,552.23
          CONTRACT OIL & GAS SERVICE CO.                                        Contingent
          9307 HUFSMITH RD                                                      Unliquidated
          TOMBALL, TX 77375                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.24     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $12,875.00
          CORE LABORATORIES, LP                                                 Contingent
          PO BOX 841787                                                         Unliquidated
          DALLAS, TX 75284-1787                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.25     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $5,569.46
          COUGAR DRILLING SOLUTIONS USA INC.
          Attn: Lockbox No. 19623                                               Contingent
          5505 N. Cumberland Ave.                                               Unliquidated
          Suite 307                                                             Disputed
          Chicago, IL 60656-1471
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 4 of 13
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                        Case 20-33697 Document 106 Filed in TXSB on 08/30/20 Page 25 of 53

 Debtor       Brahman Resource Partners, LLC                                                          Case number (if known)            20-33697
              Name

 3.26     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $9,630.99
          CROSSWOOD TECHNOLOGY GROUP                                            Contingent
          526 KINGWOOD DR., SUITE 364                                           Unliquidated
          KINGWOOD, TX 77339                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.27     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $4,213.64
          CUDD PUMPING SERVICES, INC.                                           Contingent
          PO BOX 910080                                                         Unliquidated
          DALLAS, TX 75391                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.28     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $6,314.08
          DAVID K BARRINGER                                                     Contingent
          11706 ONE TOKEN DRIVE                                                 Unliquidated
          HOUSTON, TX 77065                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.29     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $143,812.22
          DEEPWELL EQUIPMENT RENTALS                                            Contingent
          PO BOX 1279                                                           Unliquidated
          PECOS, TX 79772                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.30     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $34,568.35
          EEPB, INC.                                                            Contingent
          2950 NORTH LOOP WEST, SUITE 1200                                      Unliquidated
          HOUSTON, TX 77092                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.31     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $389.23
          EN-TOUCH SYSTEMS INC.                                                 Contingent
          PO BOX 4343                                                           Unliquidated
          DEPT. 669                                                             Disputed
          Houston, TX 77210-4343
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.32     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          FEDEX                                                                 Contingent
          PO BOX 660481                                                         Unliquidated
          DALLAS, TX 75266-0481                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 5 of 13
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                        Case 20-33697 Document 106 Filed in TXSB on 08/30/20 Page 26 of 53

 Debtor       Brahman Resource Partners, LLC                                                          Case number (if known)            20-33697
              Name

 3.33     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $31,549.88
          Frac Tank Rentals, LLC                                                Contingent
          PO Box 874804                                                         Unliquidated
          Kansas City, MO 64187
                                                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.34     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $183,503.99
          G3 INVESTMENTS LLC                                                    Contingent
          16290 KATY FWY SUITE 200                                              Unliquidated
          HOUSTON, TX 77094                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.35     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,158.00
          GARRISON CONTRACTORS, INC.                                            Contingent
          PO BOX 968                                                            Unliquidated
          IRAAN, TX 79744                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.36     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $12,585.00
          GATE GUARD SERVICES, L.P.                                             Contingent
          8620 N. NEW BRAUNFELS, STE 305                                        Unliquidated
          SAN ANTONIO, TX 78217                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.37     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $189,712.50
          GERALD PORTER OPERATING LLC                                           Contingent
          PO BOX 446                                                            Unliquidated
          FORT STOCKTON, TX 79735                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.38     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $231.31
          GLOBAL LASER, INC                                                     Contingent
          7570 S RENWICK DR                                                     Unliquidated
          HOUSTON, TX 77081                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Office Copier Equipment
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.39     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $23,295.00
          GREGORY TOOLE                                                         Contingent
          4804 105TH STREET                                                     Unliquidated
          LUBBOCK, TX 79424                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 6 of 13
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                        Case 20-33697 Document 106 Filed in TXSB on 08/30/20 Page 27 of 53

 Debtor       Brahman Resource Partners, LLC                                                          Case number (if known)            20-33697
              Name

 3.40     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $12,133.17
          GULFSTREAM SERVICES, INC.                                             Contingent
          DEPT. 3254, PO BOX 123254                                             Unliquidated
          DALLAS, TX 75312-3254                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.41     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $96,394.00
          HALLIBURTON ENERGY SERVICES, INC                                      Contingent
          DRILL BITS AND SERVICES                                               Unliquidated
          PO BOX 301341                                                         Disputed
          DALLAS, TX 75303-1341
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.42     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $549.25
          HUGHES OILFIELD TRANSPORTATION INC.                                   Contingent
          2513 N MERCURY AVENUE                                                 Unliquidated
          ODESSA, TX 79763                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.43     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $121,200.00
          HYDROLINE LLC                                                         Contingent
          4713 HAZEL JONES ROAD                                                 Unliquidated
          BOSSIER CITY, LA 71111                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.44     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,986.23
          IMPERATIVE CHEMICAL PARTNERS                                          Contingent
          PO BOX 679330                                                         Unliquidated
          DALLAS, TX 75267-9330                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.45     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $11,101.68
          IRON HORSE TOOLS, LLC                                                 Contingent
          PO BOX 7762                                                           Unliquidated
          CORPUS CHRISTI, TX 78467                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.46     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $2,850.00
          J.L. HENRY CORPORATION                                                Contingent
          DBA TO A TEE HOT SHOT SERVICE                                         Unliquidated
          PO BOX 872                                                            Disputed
          ODESSA, TX 79760
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 7 of 13
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                        Case 20-33697 Document 106 Filed in TXSB on 08/30/20 Page 28 of 53

 Debtor       Brahman Resource Partners, LLC                                                          Case number (if known)            20-33697
              Name

 3.47     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $118,772.84
          JAM CONSTRUCTION                                                      Contingent
          6308 SCR 1270                                                         Unliquidated
          MIDLAND, TX 79706
                                                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.48     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $54,536.52
          JETLINER                                                              Contingent
          16290 KATY FWY, STE 200                                               Unliquidated
          HOUSTON, TX 77094                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.49     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $77,983.90
          KACO LOGISTICS, LLC                                                   Contingent
          PO BOX 1028                                                           Unliquidated
          IRAAN, TX 79744                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.50     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          KRISTEN MATLOCK                                                       Contingent
          2315 Maplecrest Dr.                                                   Unliquidated
          Missouri City, TX 77459                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.51     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $8,718.40
          LOOP CONSULTANTS LLC
          C/O LPD BOOKKEEPING & ACCTG SRVS                                      Contingent
          LLC                                                                   Unliquidated
          405 W 36TH AVE, STE 210                                               Disputed
          ANCHORAGE, AK 99503
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.52     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $59,754.80
          MATRIX PROPPANTS LLC                                                  Contingent
          4804 105TH STREET                                                     Unliquidated
          LUBBOCK, TX 79424                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.53     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $84,000.00
          MAX GERMIN                                                            Contingent
          1507 7TH STREET, #393                                                 Unliquidated
          SANTA MONICA, CA 90401                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 8 of 13
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                        Case 20-33697 Document 106 Filed in TXSB on 08/30/20 Page 29 of 53

 Debtor       Brahman Resource Partners, LLC                                                          Case number (if known)            20-33697
              Name

 3.54     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $6,300.00
          MDG ENERGY LLC                                                        Contingent
          27219 BOATERS CROSSING                                                Unliquidated
          KATY, TX 77493                                                        Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.55     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          MICHAEL STRAIN                                                        Contingent
          2207 LONG COVE CIR                                                    Unliquidated
          KATY, TX 77450                                                        Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.56     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $62,832.50
          MICO RENTALS                                                          Contingent
          PO BOX 128                                                            Unliquidated
          LOVINGTON, NM 88260
                                                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.57     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $6,353.35
          MONAHANS NIPPLE-UP SERVICE                                            Contingent
          PO BOX 1552                                                           Unliquidated
          MONAHANS, TX 79756                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.58     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $54,615.50
          NCS MULTISTAGE, LLC                                                   Contingent
          19350 STATE HIGHWAY 249, STE 600                                      Unliquidated
          HOUSTON, TX 77070                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.59     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $11,366.25
          NICHOLS OIL TOOLS LLC                                                 Contingent
          PO BOX 297                                                            Unliquidated
          JACKSBORO, TX 76458                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.60     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $12,518.03
          NOV WELLSITE SERVICES                                                 Contingent
          A DIVISION OF NOV LP                                                  Unliquidated
          PO BOX 202631                                                         Disputed
          DALLAS, TX 75320-2631
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 9 of 13
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                        Case 20-33697 Document 106 Filed in TXSB on 08/30/20 Page 30 of 53

 Debtor       Brahman Resource Partners, LLC                                                          Case number (if known)            20-33697
              Name

 3.61     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $198,083.08
          NTG                                                                   Contingent
          NEW TECH GLOBAL VENTURES, LLC                                         Unliquidated
          PO BOX 679205
                                                                                Disputed
          DALLAS, TX 75267-9205
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes

 3.62     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $8,755.77
          OFSI FIELD SERVICES                                                   Contingent
          7735 MILLER RD NO 3                                                   Unliquidated
          HOUSTON, TX 77049                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.63     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $41,882.30
          PERMIAN EQUIPMENT RENTALS, LLC                                        Contingent
          PO BOX 61730                                                          Unliquidated
          MIDLAND, TX 79711                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.64     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          PIMURO CAPITAL PARTNERS LLC                                           Contingent
          835 IVY WALL DR                                                       Unliquidated
          HOUSTON, TX 77079                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.65     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $25,232.00
          PRECISION DRILLING COMPANY, LP                                        Contingent
          PO BOX 202695                                                         Unliquidated
          DALLAS, TX 75320-2695
                                                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.66     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $41,014.77
          PURITY OILFIELD SERVICES, LLC                                         Contingent
          PO BOX 732729                                                         Unliquidated
          DALLAS, TX 75373-2729
                                                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.67     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $16,549.15
          RATHOLE DRILLING, INC.                                                Contingent
          PO BOX 389                                                            Unliquidated
          ALICE, TX 78333-0389                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 10 of 13
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                        Case 20-33697 Document 106 Filed in TXSB on 08/30/20 Page 31 of 53

 Debtor       Brahman Resource Partners, LLC                                                          Case number (if known)            20-33697
              Name

 3.68     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $2,820.00
          ROBERT ANDERSON LAW, PLLC                                             Contingent
          6589 S 1300 E, STE 120                                                Unliquidated
          SALT LAKE CITY, UT 84121                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.69     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $190.00
          SCOTT, DOUGLASS & MCCONNICO, LLP                                      Contingent
          303 COLORADO STREET, SUITE 2400                                       Unliquidated
          AUSTIN, TX 78701                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.70     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $72,000.00
          SEISMOS INC                                                           Contingent
          8868 RESEARCH BLVD, STE 401                                           Unliquidated
          AUSTIN, TX 78758                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.71     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $10,282.30
          SINTEX MINERALS & SERVICES, INC.                                      Contingent
          29810 SOUTHWEST FREEWAY                                               Unliquidated
          ROSENBERG, TX 77471                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.72     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          SLEEK AND CLEAN, LLC                                                  Contingent
          8915 LEANING HOLLOW LANE                                              Unliquidated
          SPRING, TX 77379                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.73     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $124,006.70
          SOLARIS OILFIELD SITE SERVICES                                        Contingent
          OPERATING, LLC                                                        Unliquidated
          PO BOX 208274                                                         Disputed
          DALLAS, TX 75320-8274
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.74     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,239.00
          SPECIAL CORE ANALYSIS LABS, INC.                                      Contingent
          PO Box 9730                                                           Unliquidated
          Midland, TX 79708                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 11 of 13
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                        Case 20-33697 Document 106 Filed in TXSB on 08/30/20 Page 32 of 53

 Debtor       Brahman Resource Partners, LLC                                                          Case number (if known)            20-33697
              Name

 3.75     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $25,343.73
          STUART PETROLEUM TESTERS, INC                                         Contingent
          STUART PRESSURE CONTROL                                               Unliquidated
          10077 GROGANS MILL RD., STE 100                                       Disputed
          THE WOODLANDS, TX 77380
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.76     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $9,126.07
          TRM, LLC                                                              Contingent
          PO BOX 730                                                            Unliquidated
          HOBBS, NM 88241                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.77     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $258,921.14
          TUBULAR SYNERGY GROUP, LP                                             Contingent
          8117 PRESTON ROAD, STE 600                                            Unliquidated
          DALLAS, TX 75225                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.78     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $22,665.00
          TWOPRO ENERGY SERVICES LLC                                            Contingent
          PO BOX 62505                                                          Unliquidated
          SAN ANGELO, TX 76906                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.79     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $27,637.30
          WATERFLEET, LLC                                                       Contingent
          5110 SE LOOP 410                                                      Unliquidated
          SAN ANTONIO, TX 78222                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.80     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $58,386.49
          WEATHERFORD U.S., L.P., INC.                                          Contingent
          PO BOX 301003                                                         Unliquidated
          DALLAS, TX 75303-1003                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.81     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $27,062.50
          WELLTEC, INC.                                                         Contingent
          22440 MERCHANTS WAY                                                   Unliquidated
          KATY, TX 77449                                                        Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 12 of 13
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                        Case 20-33697 Document 106 Filed in TXSB on 08/30/20 Page 33 of 53

 Debtor       Brahman Resource Partners, LLC                                                          Case number (if known)            20-33697
              Name

 3.82      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.               $55,069.20
           WEST TEXAS PREMIX PITS, LP                                           Contingent
           PO BOX 1784                                                          Unliquidated
           MIDLAND, TX 79702                                                    Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:
           Last 4 digits of account number
                                                                             Is the claim subject to offset?       No     Yes

 3.83      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                   $750.00
           WHITE'S WELDING                                                      Contingent
           Attn: Calvin White                                                   Unliquidated
           PO Box 844670                                                        Disputed
           Boston, MA 02284-4670
                                                                             Basis for the claim:
           Date(s) debt was incurred
           Last 4 digits of account number                                   Is the claim subject to offset?       No     Yes


 3.84      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                       $0.00
           WICK PHILLIPS GOULD & MARTIN                                         Contingent
           3131 McKinney Ave                                                    Unliquidated
           Suite 100                                                            Disputed
           Dallas, TX 75204
                                                                             Basis for the claim:
           Date(s) debt was incurred
           Last 4 digits of account number                                   Is the claim subject to offset?       No     Yes



 Part 3:      List Others to Be Notified About Unsecured Claims

4. List in alphabetical order any others who must be notified for claims listed in Parts 1 and 2. Examples of entities that may be listed are collection agencies,
   assignees of claims listed above, and attorneys for unsecured creditors.

   If no others need to be notified for the debts listed in Parts 1 and 2, do not fill out or submit this page. If additional pages are needed, copy the next page.

           Name and mailing address                                                                   On which line in Part1 or Part 2 is the         Last 4 digits of
                                                                                                      related creditor (if any) listed?               account number, if
                                                                                                                                                      any

 Part 4:      Total Amounts of the Priority and Nonpriority Unsecured Claims

5. Add the amounts of priority and nonpriority unsecured claims.
                                                                                                                        Total of claim amounts
 5a. Total claims from Part 1                                                                            5a.        $                             0.00
 5b. Total claims from Part 2                                                                            5b.   +    $                     3,602,672.36

 5c. Total of Parts 1 and 2
     Lines 5a + 5b = 5c.                                                                                 5c.        $                        3,602,672.36




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 13 of 13
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                          Best Case Bankruptcy
                       Case 20-33697 Document 106 Filed in TXSB on 08/30/20 Page 34 of 53

 Fill in this information to identify the case:

 Debtor name         Brahman Resource Partners, LLC

 United States Bankruptcy Court for the:            SOUTHERN DISTRICT OF TEXAS

 Case number (if known)         20-33697
                                                                                                                                   Check if this is an
                                                                                                                                   amended filing


Official Form 206G
Schedule G: Executory Contracts and Unexpired Leases                                                                                               12/15
Be as complete and accurate as possible. If more space is needed, copy and attach the additional page, number the entries consecutively.

1.    Does the debtor have any executory contracts or unexpired leases?
        No. Check this box and file this form with the debtor's other schedules. There is nothing else to report on this form.
          Yes. Fill in all of the information below even if the contacts of leases are listed on Schedule A/B: Assets - Real and Personal          Property
(Official Form 206A/B).

 2. List all contracts and unexpired leases                                    State the name and mailing address for all other parties with
                                                                               whom the debtor has an executory contract or unexpired
                                                                               lease

 2.1.        State what the contract or                   Master Service
             lease is for and the nature of               Agreement
             the debtor's interest

                  State the term remaining
                                                                                    American Safety Services Inc.
             List the contract number of any                                        PO Box 12874
                   government contract                                              Odessa, TX 79768


 2.2.        State what the contract or                   Confidentiality
             lease is for and the nature of               Agreement
             the debtor's interest

                  State the term remaining

             List the contract number of any                                        Arena Investments
                   government contract


 2.3.        State what the contract or                   Master Service
             lease is for and the nature of               Agreement
             the debtor's interest

                  State the term remaining
                                                                                    B&L Equipment Rental
             List the contract number of any                                        PO Box 22260
                   government contract                                              Bakersfield, CA 93390


 2.4.        State what the contract or                   Confidentiality
             lease is for and the nature of               Agreement
             the debtor's interest

                  State the term remaining

             List the contract number of any                                        Bayou City Energy
                   government contract




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                           Page 1 of 12
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy
                       Case 20-33697 Document 106 Filed in TXSB on 08/30/20 Page 35 of 53
 Debtor 1 Brahman Resource Partners, LLC                                                     Case number (if known)   20-33697
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                      State the name and mailing address for all other parties with
                                                                                 whom the debtor has an executory contract or unexpired
                                                                                 lease

 2.5.        State what the contract or                   Master Service
             lease is for and the nature of               Agreement
             the debtor's interest

                  State the term remaining
                                                                                     Big D Construction
             List the contract number of any                                         PO Box 7808
                   government contract                                               Midland, TX 79708


 2.6.        State what the contract or                   Master Service
             lease is for and the nature of               Agreement
             the debtor's interest

                  State the term remaining
                                                                                     Big D Equipment Company
             List the contract number of any                                         PO Box 7808
                   government contract                                               Midland, TX 79708


 2.7.        State what the contract or                   Master Service
             lease is for and the nature of               Agreement
             the debtor's interest

                  State the term remaining
                                                                                     Bitco Drilling Solutions, Inc.
             List the contract number of any                                         6607 Mosswood Dr.
                   government contract                                               Midland, TX 79707


 2.8.        State what the contract or                   Electricity Service
             lease is for and the nature of
             the debtor's interest

                  State the term remaining                                           Brilliant Energy LLC
                                                                                     800 Wilcrest Drive
             List the contract number of any                                         Suite 109
                   government contract                                               Houston, TX 77042


 2.9.        State what the contract or                   Master Service
             lease is for and the nature of               Agreement
             the debtor's interest

                  State the term remaining
                                                                                     Buffalo Head Energy Services
             List the contract number of any                                         15905 Wavery Drive
                   government contract                                               Houston, TX 77032


 2.10.       State what the contract or                   Master Service
             lease is for and the nature of               Agreement
             the debtor's interest

                  State the term remaining                                           Butch's Rathole Anchor Services
                                                                                     PO Box 1323
             List the contract number of any                                         Levelland, TX 79336
Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                 Page 2 of 12
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                 Best Case Bankruptcy
                       Case 20-33697 Document 106 Filed in TXSB on 08/30/20 Page 36 of 53
 Debtor 1 Brahman Resource Partners, LLC                                                     Case number (if known)   20-33697
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                      State the name and mailing address for all other parties with
                                                                                 whom the debtor has an executory contract or unexpired
                                                                                 lease

                    government contract


 2.11.       State what the contract or                   Master Service
             lease is for and the nature of               Agreement
             the debtor's interest

                  State the term remaining
                                                                                     Chemtech Services, Inc.
             List the contract number of any                                         PO Box 1619
                   government contract                                               Levelland, TX 79336


 2.12.       State what the contract or                   Office Lease / Landlord
             lease is for and the nature of
             the debtor's interest
                                                                                     Citywide Home Loans, LLC
                  State the term remaining                16 Months                  Attn: Accounts Payable
                                                                                     9785 South Monroe
             List the contract number of any                                         Suite 200
                   government contract                                               Sandy, UT 84070


 2.13.       State what the contract or                   Compression
             lease is for and the nature of
             the debtor's interest

                  State the term remaining
                                                                                     Contract Oil & Gas Service Co.
             List the contract number of any                                         9307 Hufsmith Rd.
                   government contract                                               Tomball, TX 77375


 2.14.       State what the contract or                   Master Service
             lease is for and the nature of               Agreement
             the debtor's interest
                                                                                     Cougar Drilling Solutions USA
                  State the term remaining                                           Attn: Lockbox Number 19623
                                                                                     5505 N. Cumberland Ave.
             List the contract number of any                                         Suite 307
                   government contract                                               Chicago, IL 60656


 2.15.       State what the contract or                   Master Service
             lease is for and the nature of               Agreement
             the debtor's interest

                  State the term remaining

             List the contract number of any                                         Crude Oilfield Services
                   government contract


 2.16.       State what the contract or                   Master Service
             lease is for and the nature of               Agreement
             the debtor's interest                                                   D&B Rental Service

Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                 Page 3 of 12
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                 Best Case Bankruptcy
                       Case 20-33697 Document 106 Filed in TXSB on 08/30/20 Page 37 of 53
 Debtor 1 Brahman Resource Partners, LLC                                                     Case number (if known)   20-33697
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                      State the name and mailing address for all other parties with
                                                                                 whom the debtor has an executory contract or unexpired
                                                                                 lease

                  State the term remaining

             List the contract number of any
                   government contract


 2.17.       State what the contract or                   Master Service
             lease is for and the nature of               Agreement
             the debtor's interest

                  State the term remaining
                                                                                     DeepWell Energy Services
             List the contract number of any                                         PO Box 1279
                   government contract                                               Pecos, TX 79772


 2.18.       State what the contract or                   Master Service
             lease is for and the nature of               Agreement
             the debtor's interest

                  State the term remaining
                                                                                     DeepWell Equipment Rentals
             List the contract number of any                                         PO Box 1279
                   government contract                                               Pecos, TX 79772


 2.19.       State what the contract or                   Master Service
             lease is for and the nature of               Agreement
             the debtor's interest

                  State the term remaining
                                                                                     Diamond M Trucking
             List the contract number of any                                         PO Box 2075
                   government contract                                               Pecos, TX 79772


 2.20.       State what the contract or                   Master Service
             lease is for and the nature of               Agreement
             the debtor's interest

                  State the term remaining
                                                                                     Dutcher-Phipps Crane & Rigging
             List the contract number of any                                         PO Box 910
                   government contract                                               Monahans, TX 79756


 2.21.       State what the contract or                   Master Service
             lease is for and the nature of               Agreement
             the debtor's interest

                  State the term remaining

             List the contract number of any                                         E&E Roustabouts
                   government contract



Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                 Page 4 of 12
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                 Best Case Bankruptcy
                       Case 20-33697 Document 106 Filed in TXSB on 08/30/20 Page 38 of 53
 Debtor 1 Brahman Resource Partners, LLC                                                     Case number (if known)   20-33697
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                      State the name and mailing address for all other parties with
                                                                                 whom the debtor has an executory contract or unexpired
                                                                                 lease

 2.22.       State what the contract or                   Internet Service
             lease is for and the nature of               Agreement
             the debtor's interest

                  State the term remaining                21 Months                  En-Touch Systems, Inc.
                                                                                     11011 Richmond Avenue
             List the contract number of any                                         Suite 400
                   government contract                                               Houston, TX 77042


 2.23.       State what the contract or                   Gathering &
             lease is for and the nature of               Transportation and
             the debtor's interest                        Acreage Dedication

                  State the term remaining                                           ETC Texas Pipeline, Ltd.
                                                                                     8111 Westchester Drive
             List the contract number of any                                         Suite 600
                   government contract                                               Dallas, TX 75225


 2.24.       State what the contract or                   Confidentiality
             lease is for and the nature of               Agreement
             the debtor's interest

                  State the term remaining

             List the contract number of any                                         Fifth Partners
                   government contract


 2.25.       State what the contract or                   Master Service
             lease is for and the nature of               Agreement
             the debtor's interest

                  State the term remaining

             List the contract number of any                                         First Strike Services
                   government contract


 2.26.       State what the contract or                   Master Service
             lease is for and the nature of               Agreement
             the debtor's interest

                  State the term remaining

             List the contract number of any                                         Flowback Energy
                   government contract


 2.27.       State what the contract or                   Master Service
             lease is for and the nature of               Agreement
             the debtor's interest

                  State the term remaining                                           Garrison Contractors, Inc.
                                                                                     PO Box 968
             List the contract number of any                                         Iraan, TX 79744
Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                 Page 5 of 12
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                 Best Case Bankruptcy
                       Case 20-33697 Document 106 Filed in TXSB on 08/30/20 Page 39 of 53
 Debtor 1 Brahman Resource Partners, LLC                                                     Case number (if known)   20-33697
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                      State the name and mailing address for all other parties with
                                                                                 whom the debtor has an executory contract or unexpired
                                                                                 lease

                    government contract


 2.28.       State what the contract or                   Printer Equipment
             lease is for and the nature of               Lease
             the debtor's interest

                  State the term remaining
                                                                                     Global Laser, Inc.
             List the contract number of any                                         7570 S. Renwick Dr.
                   government contract                                               Houston, TX 77081


 2.29.       State what the contract or                   Master Service
             lease is for and the nature of               Agreement
             the debtor's interest

                  State the term remaining

             List the contract number of any                                         Guard Gate Services
                   government contract


 2.30.       State what the contract or                   Master Service
             lease is for and the nature of               Agreement
             the debtor's interest

                  State the term remaining                                           Gulfstream Services, Inc.
                                                                                     Attn: Dept. 3254
             List the contract number of any                                         PO Box 123254
                   government contract                                               Dallas, TX 75312


 2.31.       State what the contract or                   Master Service
             lease is for and the nature of               Agreement
             the debtor's interest

                  State the term remaining

             List the contract number of any                                         Gyro Technologies
                   government contract


 2.32.       State what the contract or                   Master Service
             lease is for and the nature of               Agreement
             the debtor's interest

                  State the term remaining
                                                                                     Hydroline, LLC
             List the contract number of any                                         4713 Hazel Jones Rd.
                   government contract                                               Bossier City, LA 71111


 2.33.       State what the contract or                   Master Service
             lease is for and the nature of               Agreement                  Iron Horse Tools, LLC
             the debtor's interest                                                   311 Saratoga Blvd.
                                                                                     Corpus Christi, TX 78417
Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                 Page 6 of 12
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                 Best Case Bankruptcy
                       Case 20-33697 Document 106 Filed in TXSB on 08/30/20 Page 40 of 53
 Debtor 1 Brahman Resource Partners, LLC                                                     Case number (if known)   20-33697
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                      State the name and mailing address for all other parties with
                                                                                 whom the debtor has an executory contract or unexpired
                                                                                 lease

                  State the term remaining

             List the contract number of any
                   government contract


 2.34.       State what the contract or                   Master Service
             lease is for and the nature of               Agreement
             the debtor's interest

                  State the term remaining

             List the contract number of any                                         Johnson Specailty Tools
                   government contract


 2.35.       State what the contract or                   Master Service
             lease is for and the nature of               Agreement
             the debtor's interest

                  State the term remaining
                                                                                     Kaco Logistics, LLC
             List the contract number of any                                         PO Box 1028
                   government contract                                               Iraan, TX 79774


 2.36.       State what the contract or                   Operating Agreement
             lease is for and the nature of               and Participation
             the debtor's interest                        Agreement

                  State the term remaining                                           Kerogen Texas Energy Operating LLC
                                                                                     340 N. Sam Houston Parkway East
             List the contract number of any                                         Suite 249
                   government contract                                               Houston, TX 77060


 2.37.       State what the contract or                   Master Service
             lease is for and the nature of               Agreement
             the debtor's interest

                  State the term remaining
                                                                                     Lightning Oilfield Services
             List the contract number of any                                         PO Box 203
                   government contract                                               Haslet, TX 76052


 2.38.       State what the contract or                   Master Service
             lease is for and the nature of               Agreement
             the debtor's interest

                  State the term remaining

             List the contract number of any                                         LJ Petroleum Services
                   government contract



Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                 Page 7 of 12
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                 Best Case Bankruptcy
                       Case 20-33697 Document 106 Filed in TXSB on 08/30/20 Page 41 of 53
 Debtor 1 Brahman Resource Partners, LLC                                                     Case number (if known)   20-33697
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                      State the name and mailing address for all other parties with
                                                                                 whom the debtor has an executory contract or unexpired
                                                                                 lease

 2.39.       State what the contract or                   Master Service
             lease is for and the nature of               Agreement
             the debtor's interest

                  State the term remaining

             List the contract number of any                                         Lone Star Tank Rental
                   government contract


 2.40.       State what the contract or                   Master Service
             lease is for and the nature of               Agreement
             the debtor's interest

                  State the term remaining                                           Loop Consultants, LLC
                                                                                     405 W 36th Ave.
             List the contract number of any                                         Suite 210
                   government contract                                               Anchorage, AK 99503


 2.41.       State what the contract or                   Master Service
             lease is for and the nature of               Agreement
             the debtor's interest

                  State the term remaining
                                                                                     Mico Rentals, LLC
             List the contract number of any                                         PO Box 128
                   government contract                                               Lovington, NM 88260


 2.42.       State what the contract or                   Master Service
             lease is for and the nature of               Agreement
             the debtor's interest

                  State the term remaining
                                                                                     Monohans Nipple-Up Service
             List the contract number of any                                         PO Box 1552
                   government contract                                               Monahans, TX 79756


 2.43.       State what the contract or                   Master Service
             lease is for and the nature of               Agreement
             the debtor's interest

                  State the term remaining
                                                                                     Mulholland Energy Services
             List the contract number of any                                         PO Box 4227
                   government contract                                               Odessa, TX 79760


 2.44.       State what the contract or                   Telephone Lease
             lease is for and the nature of
             the debtor's interest

                  State the term remaining                21 Months                  Net2Phone
                                                                                     520 Broad Street
             List the contract number of any                                         Newark, NJ 07102
Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                 Page 8 of 12
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                 Best Case Bankruptcy
                       Case 20-33697 Document 106 Filed in TXSB on 08/30/20 Page 42 of 53
 Debtor 1 Brahman Resource Partners, LLC                                                     Case number (if known)   20-33697
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                      State the name and mailing address for all other parties with
                                                                                 whom the debtor has an executory contract or unexpired
                                                                                 lease

                    government contract


 2.45.       State what the contract or                   Master Service
             lease is for and the nature of               Agreement
             the debtor's interest

                  State the term remaining

             List the contract number of any                                         New Tech Global Ventures
                   government contract


 2.46.       State what the contract or                   Master Service
             lease is for and the nature of               Agreement
             the debtor's interest

                  State the term remaining                                           New Wave Energy Services Ltd.
                                                                                     1955-140 4th Avenue S.W.
             List the contract number of any                                         Calgary 71 T2P3N3
                   government contract


 2.47.       State what the contract or                   Master Service
             lease is for and the nature of               Agreement
             the debtor's interest

                  State the term remaining
                                                                                     Nichols Oil Tools LLC
             List the contract number of any                                         PO Box 297
                   government contract                                               Jacksboro, TX 76458


 2.48.       State what the contract or                   Master Service
             lease is for and the nature of               Agreement
             the debtor's interest

                  State the term remaining

             List the contract number of any                                         Nine Energy Service
                   government contract


 2.49.       State what the contract or                   Master Service
             lease is for and the nature of               Agreement
             the debtor's interest

                  State the term remaining                                           Payzone Energy Services, LLC
                                                                                     1201 Brashear Ave.
             List the contract number of any                                         Suite 421
                   government contract                                               Morgan City, LA 70380


 2.50.       State what the contract or                   Master Service
             lease is for and the nature of               Agreement                  Permian Equipment Rentals, LLC
             the debtor's interest                                                   PO Box 61730
                                                                                     Midland, TX 79711
Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                 Page 9 of 12
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                 Best Case Bankruptcy
                       Case 20-33697 Document 106 Filed in TXSB on 08/30/20 Page 43 of 53
 Debtor 1 Brahman Resource Partners, LLC                                                     Case number (if known)   20-33697
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                      State the name and mailing address for all other parties with
                                                                                 whom the debtor has an executory contract or unexpired
                                                                                 lease

                  State the term remaining

             List the contract number of any
                   government contract


 2.51.       State what the contract or                   Master Service
             lease is for and the nature of               Agreement
             the debtor's interest

                  State the term remaining                                           Precision Drilling Company LP
                                                                                     10350 Richmond Ave.
             List the contract number of any                                         Suite 700
                   government contract                                               Houston, TX 77042


 2.52.       State what the contract or                   Master Service
             lease is for and the nature of               Agreement
             the debtor's interest

                  State the term remaining
                                                                                     Purity Oilfield Services LLC
             List the contract number of any                                         PO Box 732729
                   government contract                                               Dallas, TX 75373-2729


 2.53.       State what the contract or                   Master Service
             lease is for and the nature of               Agreement
             the debtor's interest

                  State the term remaining
                                                                                     Rathole Drilling, Inc.
             List the contract number of any                                         PO Box 389
                   government contract                                               Alice, TX 78333-0389


 2.54.       State what the contract or                   Master Service
             lease is for and the nature of               Agreement
             the debtor's interest

                  State the term remaining

             List the contract number of any                                         Regiment, LLC
                   government contract


 2.55.       State what the contract or                   Master Service
             lease is for and the nature of               Agreement
             the debtor's interest

                  State the term remaining

             List the contract number of any                                         Reservoir Group
                   government contract



Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                 Page 10 of 12
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                 Best Case Bankruptcy
                       Case 20-33697 Document 106 Filed in TXSB on 08/30/20 Page 44 of 53
 Debtor 1 Brahman Resource Partners, LLC                                                     Case number (if known)   20-33697
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                      State the name and mailing address for all other parties with
                                                                                 whom the debtor has an executory contract or unexpired
                                                                                 lease

 2.56.       State what the contract or                   Master Service
             lease is for and the nature of               Agreement
             the debtor's interest

                  State the term remaining                                           Rolfson Oil, LLC
                                                                                     8361 N. Rampart Range Rd.
             List the contract number of any                                         Suite B208
                   government contract                                               Littleton, CO 80125


 2.57.       State what the contract or                   Master Service
             lease is for and the nature of               Agreement
             the debtor's interest

                  State the term remaining
                                                                                     Schlumberger Techonology Corp.
             List the contract number of any                                         PO Box 732149
                   government contract                                               Dallas, TX 75373-2149


 2.58.       State what the contract or                   Master Service
             lease is for and the nature of               Agreement
             the debtor's interest

                  State the term remaining                                           Sentry Wellhead Systems, LLC
                                                                                     1780 Hughes Landing Blvd.
             List the contract number of any                                         Suite 675
                   government contract                                               The Woodlands, TX 77380


 2.59.       State what the contract or                   Master Service
             lease is for and the nature of               Agreement
             the debtor's interest

                  State the term remaining

             List the contract number of any                                         Spraberry Production Services
                   government contract


 2.60.       State what the contract or                   Master Service
             lease is for and the nature of               Agreement
             the debtor's interest

                  State the term remaining

             List the contract number of any                                         To A Tee Hot Shot Services
                   government contract


 2.61.       State what the contract or                   Master Service
             lease is for and the nature of               Agreement
             the debtor's interest

                  State the term remaining                                           Two Pro Energy Services LLC
                                                                                     PO Box 65205
             List the contract number of any                                         San Angelo, TX 76906
Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                 Page 11 of 12
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                 Best Case Bankruptcy
                       Case 20-33697 Document 106 Filed in TXSB on 08/30/20 Page 45 of 53
 Debtor 1 Brahman Resource Partners, LLC                                                     Case number (if known)   20-33697
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                      State the name and mailing address for all other parties with
                                                                                 whom the debtor has an executory contract or unexpired
                                                                                 lease

                    government contract


 2.62.       State what the contract or                   Master Service
             lease is for and the nature of               Agreement
             the debtor's interest

                  State the term remaining
                                                                                     Vaughn Energy Services, Inc.
             List the contract number of any                                         PO Box 2288
                   government contract                                               Keller, TX 76244


 2.63.       State what the contract or                   Master Service
             lease is for and the nature of               Agreement
             the debtor's interest

                  State the term remaining
                                                                                     Well Benders Directional Services
             List the contract number of any                                         13901 Hwy 105 W.
                   government contract                                               Conroe, TX 77304


 2.64.       State what the contract or                   Master Service
             lease is for and the nature of               Agreement
             the debtor's interest

                  State the term remaining
                                                                                     West Texas PreMix Pits, LP
             List the contract number of any                                         PO Box 1784
                   government contract                                               Midland, TX 79702


 2.65.       State what the contract or                   Master Service
             lease is for and the nature of               Agreement
             the debtor's interest

                  State the term remaining                                           White's Welding, LLC
                                                                                     Attn: Calvin White
             List the contract number of any                                         PO Box 844670
                   government contract                                               Boston, MA 02284-4670


 2.66.       State what the contract or                   Master Service
             lease is for and the nature of               Agreement
             the debtor's interest

                  State the term remaining

             List the contract number of any                                         Yellow Jacket
                   government contract




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                 Page 12 of 12
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                 Best Case Bankruptcy
                       Case 20-33697 Document 106 Filed in TXSB on 08/30/20 Page 46 of 53

 Fill in this information to identify the case:

 Debtor name         Brahman Resource Partners, LLC

 United States Bankruptcy Court for the:            SOUTHERN DISTRICT OF TEXAS

 Case number (if known)         20-33697
                                                                                                                                Check if this is an
                                                                                                                                amended filing


Official Form 206H
Schedule H: Your Codebtors                                                                                                                       12/15

Be as complete and accurate as possible. If more space is needed, copy the Additional Page, numbering the entries consecutively. Attach the
Additional Page to this page.

      1. Do you have any codebtors?

    No. Check this box and submit this form to the court with the debtor's other schedules. Nothing else needs to be reported on this form.
    Yes

   2. In Column 1, list as codebtors all of the people or entities who are also liable for any debts listed by the debtor in the schedules of
      creditors, Schedules D-G. Include all guarantors and co-obligors. In Column 2, identify the creditor to whom the debt is owed and each schedule
      on which the creditor is listed. If the codebtor is liable on a debt to more than one creditor, list each creditor separately in Column 2.
            Column 1: Codebtor                                                                        Column 2: Creditor



             Name                              Mailing Address                                   Name                            Check all schedules
                                                                                                                                 that apply:

    2.1      BRP Vista                         8900 Eastloch Drive                               ETC Texas Pipeline,                D
             Grande, LLC                       Suite 235                                         Ltd.                               E/F
                                               Spring, TX 77379                                                                     G
                                               Energy Transfer Financing Documents




Official Form 206H                                                      Schedule H: Your Codebtors                                            Page 1 of 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                        Best Case Bankruptcy
           Case 20-33697 Document 106 Filed in TXSB on 08/30/20 Page 47 of 53




                                       WELL INTERESTS


 WELL
           WELL #   STATE   COUNTY        OPERATOR         API #    SECTION BLOCK    SURVEY
 NAME
William                                Brahman Resource   42‐371‐                   T. & S.T.L.
             1H     Texas    Pecos                                    1      129
Edwards                                   Partners, LLC    03037                     R.R. Co.
                                       Brahman Resource   42‐443‐
ACU 37       1H     Texas    Terrell                                  37     102    J.H. Gibson
                                          Partners, LLC    31350
King of                                Brahman Resource   42‐371‐
             1H     Texas    Pecos                                    33     102    J.H. Gibson
the Hill                                  Partners, LLC    40130




                                                                                                  Page 1 OF 1
                                     Case 20-33697 Document 106 Filed in TXSB on 08/30/20 Page 48 of 53


                                                                              LEASEHOLD INTERESTS



            LESSOR                           LESSEE              LEASE DATE     VOL   PAGE DOCUMENT          SEC     BLK                     LEGAL DESCRIPTION
                                                                                                                             120.00 acres in Blk 102, Sec 36, Pecos and Terrell
  Abilene Christian University       Chalfant Properties, Inc.   9/27/2012      61    636   2012‐123765      36      102
                                                                                                                                                Counties, Tx
                                                                                                          13, 14, 23,       3,845.64 acres in Blk 102, all of Sec 13, 14, 23, 24, 25
       Kurt C. Huckaby               Chalfant Properties, Inc.   10/26/2012     59    686   2012‐123488               102
                                                                                                          24, 25, 28                     and 28, Pecos County, Tx

                                                                                                          13, 14, 23,       3,845.64 acres in Blk 102, all of Sec 13, 14, 23, 24, 25
       Trent A. Huckaby              Chalfant Properties, Inc.   10/26/2012     59    688   2012‐123490               102
                                                                                                          24, 25, 28                     and 28, Pecos County, Tx

                                                                                                          13, 14, 23,       3,845.64 acres in Blk 102, all of Sec 13, 14, 23, 24, 25
      Russell R. Huckaby             Chalfant Properties, Inc.   10/26/2012     59    690   2012‐123492               102
                                                                                                          24, 25, 28                     and 28, Pecos County, Tx
                                                                                                             44      102    85.6633 acres in Blok 102, Sec 44 and Blk 129, Sec 1,
  Abilene Christian University      Kerogen Texas Energy L.P.    9/17/2013      90    599   2013‐127893
                                                                                                              1      129                      Pecos County, Tx
     DDDF Company, Inc              Kerogen Texas Energy L.P.    12/15/2013      98   746   2013‐129009      45      102     64.3377 acres in Blk 102, Sec 45, Pecos County, Tx
                                                                                104   296   2014‐129983
     Diana R. Francis, et al        Kerogen Texas Energy L.P.    12/18/2013                                  45      102     64.3377 acres in Blk 102, Sec 45, Pecos County, Tx
                                                                                143   286     8‐31623
                                                                                104   294   2014‐129982
     Sherrill Williams Mills        Kerogen Texas Energy L.P.    12/18/2013                                  45      102     64.3377 acres in Blk 102, Sec 45, Pecos County, Tx
                                                                                143   284     8‐31622
 Jane F. Williams Exempt Trust,
                                                                                103   544   2014‐129848
 Under Agreement Dated April        Kerogen Texas Energy L.P.     1/7/2014                                   45      102     64.3377 acres in Blk 102, Sec 45, Pecos County, Tx
                                                                                143   263     8‐31595
          26, 1977, etal
Lana Elizabeth Russell      (LER                                                102   751   2014‐129730
                                    Kerogen Texas Energy L.P.    1/13/2014                                   45      102     64.3377 acres in Blk 102, Sec 45, Pecos County, Tx
         Resources, LLC)                                                        143   257     8‐31581
 Katherine Russell Schmidt (JAK                                                 102   755   2014‐129732
                                    Kerogen Texas Energy L.P.    1/13/2014                                   45      102     64.3377 acres in Blk 102, Sec 45, Pecos County, Tx
        MINERALS LLLP)                                                          143   261     8‐31583
Deborah Russell Neujahr (KARS                                                   102   753   2014‐129731
                                    Kerogen Texas Energy L.P.    1/13/2014                                   45      102     64.3377 acres in Blk 102, Sec 45, Pecos County, Tx
            O&G, LLC)                                                           143   259     8‐31582
  John F. Schneider and Jo Ann
                                    Kerogen Texas Energy L.P.    8/18/2015      162   70    2015‐138382      31      102 320.0 acres in Blk 102, N/2 of Sec 31, Pecos County, Tx
            Schneider
                                   Brahman Resource Partners,                   150    38     9‐34033
  Abilene Christian University                                   1/31/2018                                   36      102      30.06 acres in Blk 102, Sec 36, Terrell County, Tx
                                             LLC                                150   134     9‐34188
                                   Brahman Resource Partners,                   N/A   N/A   2018‐159088                  640.00 acres in Blk 102, all of Sec 37, Pecos and Terrell
     David R. Francis, et al                                      6/5/2018                                   37      102
                                             LLC                                150   121     9‐34181                                          Counties, Tx
                                   Brahman Resource Partners,                   N/A   N/A   2018‐159089                  640.00 acres in Blk 102, all of Sec 37, Pecos and Terrell
     Sherrill Williams Mills                                      6/5/2018                                   37      102
                                             LLC                                150   132     9‐34187                                          Counties, Tx
                                   Brahman Resource Partners,                   N/A   N/A   2018‐159093                  640.00 acres in Blk 102, all of Sec 37, Pecos and Terrell
     DDDF Company, Inc                                            6/8/2018                                   37      102
                                             LLC                                150   123     9‐34812                                          Counties, Tx



                                                                                                                                                                           Page 1 OF 6
                                  Case 20-33697 Document 106 Filed in TXSB on 08/30/20 Page 49 of 53


                                                                          LEASEHOLD INTERESTS



          LESSOR                         LESSEE              LEASE DATE     VOL   PAGE DOCUMENT          SEC       BLK                    LEGAL DESCRIPTION

                                Brahman Resource Partners,                  N/A   N/A   2018‐159092                    640.00 acres in Blk 102, all of Sec 37, Pecos and Terrell
      LER Resources LP                                        6/8/2018                                   37        102
                                          LLC                               150   125     9‐34183                                            Counties, Tx
                                Brahman Resource Partners,                  N/A   N/A   2018‐159091                    640.00 acres in Blk 102, all of Sec 37, Pecos and Terrell
    JAK MINERALS LLLP                                         6/8/2018                                   37        102
                                          LLC                               150   127     9‐34184                                            Counties, Tx
                                Brahman Resource Partners,                  N/A   N/A   2018‐159090                    640.00 acres in Blk 102, all of Sec 37, Pecos and Terrell
       KARS O&G, LLC                                          6/8/2018                                   37        102
                                          LLC                               150   130     9‐34186                                            Counties, Tx
                                Brahman Resource Partners,
            ACU                                              6/13/2018      NR    NR        NR           36        102      3.902 acres in Blk 102, Sec 36, Terrell County, Tx
                                          LLC
                                Brahman Resource Partners,                                                             160.00 acres in Blk 102, SE/4 of Sec 37, Terrell County,
Jane F. Williams Exempt Trust                                6/14/2018      150   129     9‐34185        37        102
                                          LLC                                                                                                     Tx
                                                                                                                         1,280 acres in Blk 100, NE/4 & E/2NW/4 of Sec 29,
                                Brahman Resource Partners,                                            29, 37, 39   100
       Gary H. Elsner                                        8/19/2018      NR    NR        NR                         NE/4 & E/2NW/4 of Sec 37 & NE/4 & S/2 of Sec 39 and
                                          LLC                                                              1       101
                                                                                                                               Blk 101, N/2 of Sec 1 Pecos County, Tx
                                Brahman Resource Partners,                                             3, 9, 11    101 1,760 acres in Blk 101, all of Sec 3, NE/4 of Sec 9 & N/2
       Gary H. Elsner                                        8/19/2018      NR    NR        NR
                                          LLC                                                             27       102   Sec 11 and Blk 102, all of Sec 27, Pecos County, Tx
                                                                                                                       1,280.00 acres in Blk 102, NW/4 of Sec 19, N/2 of Sec
                                Brahman Resource Partners,                                            19, 21, 31,
       Gary H. Elsner                                        8/19/2018      NR    NR        NR                    102 21, N/2 of Sec 31, N/2 of Sec 33 & N/2 of Sec 35, Pecos
                                          LLC                                                           33, 35
                                                                                                                                      and Terrell Counties, Tx
                                                                                                                        1,280 acres in Blk 100, NE/4 & E/2NW/4 of Sec 29,
The Joseph S. Moore & Ginger    Brahman Resource Partners,                                            29, 37, 39 100
                                                             8/19/2018      NR    NR        NR                        NE/4 & E/2NW/4 of Sec 37 & NE/4 & S/2 of Sec 39 and
  E. Moore Revocable Trust                LLC                                                              1      101
                                                                                                                              Blk 101, N/2 of Sec 1 Pecos County, Tx
The Joseph S. Moore & Ginger    Brahman Resource Partners,                                             3, 9, 11    101 1,760 acres in Blk 101, all of Sec 3, NE/4 of Sec 9 & N/2
                                                             8/19/2018      NR    NR        NR
  E. Moore Revocable Trust                LLC                                                             27       102   Sec 11 and Blk 102, all of Sec 27, Pecos County, Tx
                                                                                                                       1,280.00 acres in Blk 102, NW/4 of Sec 19, N/2 of Sec
The Joseph S. Moore & Ginger    Brahman Resource Partners,                                            19, 21, 31,
                                                             8/19/2018      NR    NR        NR                    102 21, N/2 of Sec 31, N/2 of Sec 33 & N/2 of Sec 35, Pecos
  E. Moore Revocable Trust                LLC                                                           33, 35
                                                                                                                                      and Terrell Counties, Tx
                                                                                                                        1,280 acres in Blk 100, NE/4 & E/2NW/4 of Sec 29,
                                Brahman Resource Partners,                                            29, 37, 39 100
    Phillips Family Trust                                    8/19/2018      NR    NR        NR                        NE/4 & E/2NW/4 of Sec 37 & NE/4 & S/2 of Sec 39 and
                                          LLC                                                              1      101
                                                                                                                              Blk 101, N/2 of Sec 1 Pecos County, Tx
                                Brahman Resource Partners,                                             3, 9, 11    101 1,760 acres in Blk 101, all of Sec 3, NE/4 of Sec 9 & N/2
    Phillips Family Trust                                    8/19/2018      NR    NR        NR
                                          LLC                                                             27       102   Sec 11 and Blk 102, all of Sec 27, Pecos County, Tx
                                                                                                                       1,280.00 acres in Blk 102, NW/4 of Sec 19, N/2 of Sec
                                Brahman Resource Partners,                                            19, 21, 31,
    Phillips Family Trust                                    8/19/2018      NR    NR        NR                    102 21, N/2 of Sec 31, N/2 of Sec 33 & N/2 of Sec 35, Pecos
                                          LLC                                                           33, 35
                                                                                                                                      and Terrell Counties, Tx



                                                                                                                                                                       Page 2 OF 6
                      Case 20-33697 Document 106 Filed in TXSB on 08/30/20 Page 50 of 53


                                                              LEASEHOLD INTERESTS



    LESSOR                   LESSEE              LEASE DATE     VOL   PAGE DOCUMENT      SEC        BLK                    LEGAL DESCRIPTION

                                                                                          39        100
                                                                                                        2,240 acres in Blk 100, NE/4 & S/2 of Sec 39 & Blk 101,
                    Brahman Resource Partners,                                             9        101
Charles L. Turner                                8/20/2019      NR    NR      NR                        NE/4 of Sec 9 and Blk 102, all of Sec 27, N/2 of Sec 31,
                              LLC                                                     27, 31, 33,   102
                                                                                                                 33, 35, Pecos and Terrell Counties, Tx
                                                                                          35        102
                                                                                                          2,240 acres in Blk 100, NE/4 & E/2NW/4 of Sec 29,
                                                                                       29, 37       100
                    Brahman Resource Partners,                                                          NE/4 & E/2NW/4 of Sec 37 & Blk 101, N/2 of Sec 1, all
Charles L. Turner                                8/22/2019      NR    NR      NR       1, 3, 11     101
                              LLC                                                                       of Sec 3, N/2 of Sec 11, and Blk 102, NW/4 of Sec 19 &
                                                                                       19, 21       102
                                                                                                                    N/2 of Sec 21, Pecos County, Tx
                                                                                                          3,840 acres in Blk 100, NE/4 & E/2NW/4 of Sec 29,
                                                                                      29, 37, 39    100
                                                                                                        NE/4 & E/2NW/4 of Sec 37, NE/4 & S/2 of Sec 39 & Blk
                    Brahman Resource Partners,                                        1, 3, 9, 11   101
Clyde W. Barnard                                  9/3/2019      NR    NR      NR                          101, N/2 of Sec 1, all of Sec 3, NE/4 of Sec 9, N/2 of
                              LLC                                                     19, 21, 27,   102
                                                                                                         Sec 11, and Blk 102, NW/4 of Sec 19 & N/2 of Sec 21,
                                                                                          31        102
                                                                                                           all of Sec 27 and N/2 of Sec 31, Pecos County, Tx

                                                                                                            1,920 acres in Blk 100, NE/4 & E/2NW/4 of Sec 29,
                                                                                      29, 37, 39 100
                    Brahman Resource Partners,                                                            NE/4 & E/2NW/4 of Sec 37, NE/4 & S/2 of Sec 39 and
David Grant Cagle                                 9/9/2019      NR    NR      NR      19, 21, 27, 102
                              LLC                                                                         Blk 102, NW/4 of Sec 19 & N/2 of Sec 21, all of Sec 27,
                                                                                      31, 33, 35 102
                                                                                                           N/2 of Sec 31, 33, 35, Pecos and Terrell Counties, Tx
                    Brahman Resource Partners,
University Lands                                 9/19/2018      150   374    N/A          8         36     640.00 acres in Blk 36, all of Sec 8, Terrell County, Tx
                              LLC
                    Brahman Resource Partners,
University Lands                                 9/19/2018      150   387    N/A          9         36     640.00 acres in Blk 36, all of Sec 9, Terrell County, Tx
                              LLC
                    Brahman Resource Partners,
University Lands                                 9/19/2018      151    1     N/A          10        36    640.00 acres in Blk 36, all of Sec 10, Terrell County, Tx
                              LLC
                    Brahman Resource Partners,
University Lands                                 9/19/2018      151    14    N/A          11        36    640.00 acres in Blk 36, all of Sec 11, Terrell County, Tx
                              LLC
                    Brahman Resource Partners,
University Lands                                 9/19/2018      151    27    N/A          1         37     640.00 acres in Blk 37, all of Sec 1, Terrell County, Tx
                              LLC
                    Brahman Resource Partners,
University Lands                                 9/19/2018      151    40    N/A          2         37     640.00 acres in Blk 37, all of Sec 2, Terrell County, Tx
                              LLC
                    Brahman Resource Partners,
University Lands                                 9/19/2018      151    53    N/A          3         37     640.00 acres in Blk 37, all of Sec 3, Terrell County, Tx
                              LLC
                    Brahman Resource Partners,
University Lands                                 9/19/2018      151    66    N/A          5         37     640.00 acres in Blk 37, all of Sec 5, Terrell County, Tx
                              LLC
                    Brahman Resource Partners,
University Lands                                 9/19/2018      151    79    N/A          8         37     640.00 acres in Blk 37, all of Sec 8, Terrell County, Tx
                              LLC



                                                                                                                                                          Page 3 OF 6
                                    Case 20-33697 Document 106 Filed in TXSB on 08/30/20 Page 51 of 53


                                                                            LEASEHOLD INTERESTS



            LESSOR                         LESSEE              LEASE DATE     VOL   PAGE DOCUMENT      SEC      BLK                    LEGAL DESCRIPTION

                                  Brahman Resource Partners,
       University Lands                                        9/19/2018      151    92    N/A          11       37   640.00 acres in Blk 37, all of Sec 11, Terrell County, Tx
                                            LLC
                                  Brahman Resource Partners,
       University Lands                                        9/19/2018      151   105    N/A          12       37   640.00 acres in Blk 37, all of Sec 12, Terrell County, Tx
                                            LLC
                                  Brahman Resource Partners,
     Collis P. Chandler, III                                   9/17/2019      NR    NR      NR          2       101    641.88 acres in Blk 101, all of Sec 2, Pecos County, Tx
                                            LLC
                                  Brahman Resource Partners,
  Collis P. Chandler, Jr. Trust                                9/17/2019      NR    NR      NR          10      101    320 acres in Blk 101, E/2of Sec 101, Pecos County, Tx
                                            LLC
                                                                                                                    1,600 acres in Blk 100, NE/4 & S/2 of Sec 39 & Blk 101,
                                  Brahman Resource Partners,                                            39      100
   Joseph M. Greenlee, Jr.                                     9/13/2019      NR    NR      NR                      N/2 of Sec 1, all of Sec 3, NE/4 of Sec 9, Pecos County,
                                            LLC                                                       1, 3, 9   101
                                                                                                                                                 Tx
                                  Brahman Resource Partners,                                                        961.88 acres in Blk 101, all of Sec 2 and the E/2 of Sec
  John A. McNaughton, et al                                    9/17/2019      NR    NR      NR         2, 10    101
                                            LLC                                                                                        10, Pecos County, Tx
                                                                                                                      4,480 acres in Blk 100, NE/4 & E/2NW/4 of Sec 29,
                                                                                                    29, 37, 39 100 NE/4 & E/2NW/4 of Sec 37, NE/4 & S/2 of Sec 39 & Blk
Jane Anne Stinnett Irrevocable    Brahman Resource Partners,                                        1, 3, 9, 11 101   101, N/2 of Sec 1, all of Sec 3, NE/4 of Sec 9, N/2 of
                                                               9/13/2018      NR    NR      NR
            Trust                           LLC                                                     19, 21, 27, 102 Sec 11, and Blk 102, NW/4 of Sec 19 & N/2 of Sec 21,
                                                                                                    31, 33, 35 102     all of Sec 27 and N/2 of Sec 31, 33, 35, Pecos and
                                                                                                                                        Terrell Counties, Tx
                                                                                                                      3,360 acres in Blk 100, NE/4 & E/2NW/4 of Sec 29,
                                                                                                    29, 37, 39 100 NE/4 & E/2NW/4 of Sec 37, NE/4 & S/2 of Sec 39 & Blk
                                  Brahman Resource Partners,
     Joe Foster Anthony                                         1/9/2019      NR    NR      NR      1, 3, 9, 11 101   101, N/2 of Sec 1, all of Sec 3, NE/4 of Sec 9, N/2 of
                                            LLC
                                                                                                      27, 31    102   Sec 11, and Blk 102, all of Sec 27 and N/2 of Sec 31,
                                                                                                                                         Pecos County, Tx
                                                                                                                      3,360 acres in Blk 100, NE/4 & E/2NW/4 of Sec 29,
                                                                                                    29, 37, 39 100 NE/4 & E/2NW/4 of Sec 37, NE/4 & S/2 of Sec 39 & Blk
                                  Brahman Resource Partners,
        Debra Shugart                                          1/10/2019      NR    NR      NR      1, 3, 9, 11 101   101, N/2 of Sec 1, all of Sec 3, NE/4 of Sec 9, N/2 of
                                            LLC
                                                                                                      27, 31    102   Sec 11, and Blk 102, all of Sec 27 and N/2 of Sec 31,
                                                                                                                                         Pecos County, Tx
                                                                                                                      3,360 acres in Blk 100, NE/4 & E/2NW/4 of Sec 29,
                                                                                                    29, 37, 39 100 NE/4 & E/2NW/4 of Sec 37, NE/4 & S/2 of Sec 39 & Blk
                                  Brahman Resource Partners,
        Sharon Jordan                                          1/10/2019      NR    NR      NR      1, 3, 9, 11 101   101, N/2 of Sec 1, all of Sec 3, NE/4 of Sec 9, N/2 of
                                            LLC
                                                                                                      27, 31    102   Sec 11, and Blk 102, all of Sec 27 and N/2 of Sec 31,
                                                                                                                                         Pecos County, Tx
                                  Brahman Resource Partners,                                                        480 acres in Blk 102, N/2 & SW/4 of Sec 37, Pecos and
Jane F. Williams Exempt Trust                                  1/31/2019      NR    NR      NR          37      102
                                            LLC                                                                                         Terrell Counties, Tx




                                                                                                                                                                     Page 4 OF 6
                       Case 20-33697 Document 106 Filed in TXSB on 08/30/20 Page 52 of 53


                                                               LEASEHOLD INTERESTS



     LESSOR                   LESSEE              LEASE DATE     VOL   PAGE DOCUMENT         SEC        BLK                    LEGAL DESCRIPTION

                                                                                          24, 29, 30,   100
                                                                                          31, 37, 38,   100 4,962.25 acres in Blk 100, NE/4 of Sec 24, S/2 of Sec
                                                                                              40        100 29, 30, 31, 37, all of Sec 38, 40 & Blk 101, S/2 of Sec 1
                     Brahman Resource Partners,
  Roger Ripley                                    6/16/2019      NR    NR        NR            1        101 & Blk 102, W/2 of Sec 7, 8, all of Sec 9, 10 and Blk 127,
                               LLC
                                                                                          7, 8, 9, 10   102 SW/4 of Sec 19, 29, all of Sec 31, W/2 of Sec 32, Pecos
                                                                                          19, 29, 31,   127                         County, Tx
                                                                                              32        127
                     Brahman Resource Partners,                  N/A   N/A   2019‐166096                      1,454.038 acres in Blk 102, all of Sec 32, S/2 of Sec 33
      ACU                                          7/8/2019                              32, 33, 36     102
                               LLC                               151   159     9‐34713                          and Part of Sec 36, Pecos and Terrell Counties, Tx

                                                                                                               5,441.791 acres in Blk 100, E/2NW/4&W/2NE/4 Sec
                                                                                          13, 19, 21,   100
                                                                                                                  13, 19, 21, 25, 27, NE/4&E/2NW/4 of Sec 29,
                                                                                          25, 27, 29,   100
                                                                                                               E/2NW/4&W/2NE/4 Sec 31, NE/4&S/2 of Sec 37, 39
                     Brahman Resource Partners,                                           31, 37, 39    100
SM Partners, L.P.                                 12/18/2019     NR    NR        NR                            and Blk 101, N/2 of Sec 1, all of Sec 3, NE/4 of Sec 9,
                               LLC                                                        1, 3, 9, 11   101
                                                                                                              N/2 of Sec 11 and Blk 102, NW/4 of Sec 19, N/2 of Sec
                                                                                          19, 21, 27,   102
                                                                                                                21, all of Sec 27, N/2 of Sec 31, 33, 35, Pecos and
                                                                                          31, 33, 35    102
                                                                                                                                Terrell Counties, Tx

                                                                                                               5,441.791 acres in Blk 100, E/2NW/4&W/2NE/4 Sec
                                                                                          13, 19, 21,   100
                                                                                                                  13, 19, 21, 25, 27, NE/4&E/2NW/4 of Sec 29,
                                                                                          25, 27, 29,   100
                                                                                                               E/2NW/4&W/2NE/4 Sec 31, NE/4&S/2 of Sec 37, 39
                     Brahman Resource Partners,                                           31, 37, 39    100
REM Partners, L.P.                                12/18/2019     NR    NR        NR                            and Blk 101, N/2 of Sec 1, all of Sec 3, NE/4 of Sec 9,
                               LLC                                                        1, 3, 9, 11   101
                                                                                                              N/2 of Sec 11 and Blk 102, NW/4 of Sec 19, N/2 of Sec
                                                                                          19, 21, 27,   102
                                                                                                                21, all of Sec 27, N/2 of Sec 31, 33, 35, Pecos and
                                                                                          31, 33, 35    102
                                                                                                                                Terrell Counties, Tx

                                                                                                               5,441.791 acres in Blk 100, E/2NW/4&W/2NE/4 Sec
                                                                                          13, 19, 21,   100
                                                                                                                  13, 19, 21, 25, 27, NE/4&E/2NW/4 of Sec 29,
                                                                                          25, 27, 29,   100
                                                                                                               E/2NW/4&W/2NE/4 Sec 31, NE/4&S/2 of Sec 37, 39
                     Brahman Resource Partners,                                           31, 37, 39    100
PPM Partners, L.P.                                12/18/2019     NR    NR        NR                            and Blk 101, N/2 of Sec 1, all of Sec 3, NE/4 of Sec 9,
                               LLC                                                        1, 3, 9, 11   101
                                                                                                              N/2 of Sec 11 and Blk 102, NW/4 of Sec 19, N/2 of Sec
                                                                                          19, 21, 27,   102
                                                                                                                21, all of Sec 27, N/2 of Sec 31, 33, 35, Pecos and
                                                                                          31, 33, 35    102
                                                                                                                                Terrell Counties, Tx




                                                                                                                                                             Page 5 OF 6
                               Case 20-33697 Document 106 Filed in TXSB on 08/30/20 Page 53 of 53


                                                                       LEASEHOLD INTERESTS



         LESSOR                       LESSEE              LEASE DATE     VOL   PAGE DOCUMENT      SEC        BLK                    LEGAL DESCRIPTION

                                                                                                                    5,441.791 acres in Blk 100, E/2NW/4&W/2NE/4 Sec
                                                                                               13, 19, 21,   100
                                                                                                                       13, 19, 21, 25, 27, NE/4&E/2NW/4 of Sec 29,
                                                                                               25, 27, 29,   100
                                                                                                                    E/2NW/4&W/2NE/4 Sec 31, NE/4&S/2 of Sec 37, 39
Elizabeth Price Gibson GST   Brahman Resource Partners,                                        31, 37, 39    100
                                                          12/18/2019     NR    NR      NR                           and Blk 101, N/2 of Sec 1, all of Sec 3, NE/4 of Sec 9,
       Exempt Trust                    LLC                                                     1, 3, 9, 11   101
                                                                                                                   N/2 of Sec 11 and Blk 102, NW/4 of Sec 19, N/2 of Sec
                                                                                               19, 21, 27,   102
                                                                                                                     21, all of Sec 27, N/2 of Sec 31, 33, 35, Pecos and
                                                                                               31, 33, 35    102
                                                                                                                                     Terrell Counties, Tx
                                                                                                                   2,240 acres in Blk 100, NE/4 & E/2NW/4 of Sec 29,
                                                                                               29, 37, 39    100
                             Brahman Resource Partners,                                                          NE/4 & E/2NW/4 of Sec 37, NE/4 & S/2 of Sec 39 & Blk
     BCJ Legacy, LLC                                      4/29/2020      NR    NR      NR          11        101
                                       LLC                                                                        101, N/2 of Sec 11, and Blk 102, all of Sec 27 and N/2
                                                                                                27, 31       102
                                                                                                                               of Sec 31, Pecos County, Tx




                                                                                                                                                                 Page 6 OF 6
